Table of Contents
1.0	REISSUE APPLICATIONS	3
1.1	Priority	3
1.2	Status of Claims	3
2.0	REASON FOR REISSUE APPLICATION	4
3.0	RESPONSE TO ARGUMENTS	4
3.1	Improper Numbering of Claims	4
3.2	Defective Reissue Declaration	5
3.3	ADS Objection	6
3.4	Claim Interpretation under 35 U.S.C. §112(6th ¶)	7
3.5	Claim Rejections - 35 U.S.C. 112	7
3.6	Claim Rejections - 35 U.S.C. 102 and 103	8
3.7	Claim Rejections – Obvious Double Patenting	9
4.0	CLAIM INTERPRETATION	9
5.0	CLAIM REJECTIONS 35 U.S.C. § 251	24
6.0	CLAIM REJECTIONS - 35 USC § 103	24
6.1	Zhu ‘573, Mao (cl. 18, 22, 24, 26, 27, 31, 33, 35, 40, 42)	24
6.2	Zhu ‘573, Szepesi, Mao, Quigley (cl. 19, 28, 37)	34
6.3	Zhu ‘573, Szepesi, Mao (cl. 20, 21, 23, 25, 29, 30, 32, 34, 36, 38, 39, 41, 43)	49
6.4	Szepesi, Mao (cl. 18, 20-27, 29-36, 38-43)	71
6.5	Szepesi, Mao, Quigley (cl. 19, 28, 37)	87
6.6	Szepesi, AN1283 (cl. 18, 20-27, 29-36, 38-43)	91
6.7	Szepesi, AN1283, Quigley (cl. 19, 28, 37)	108
7.0	OBVIOUS DOUBLE PATENTING (ODP)	113
7.1	ODP RE47031 (cl. 18, 20, 21, 23, 27, 35)	114
7.2	ODP RE47031, Szepesi (cl. 18, 20-27, 29-36, 38-43)	116
7.3	ODP RE47031, Szepesi, Quigley (cl. 19, 28, 37)	123
7.4	ODP ‘654 Application, Mao (cl. 18-24, 26-33, 35-42)	124
7.5	ODP ‘654 Application, Szepesi, Mao (cl. 25, 34, 43)	127
8.0	CONCLUSION	128
8.1	Pertinent Art	128
8.2	Correspondence	129


DETAILED ACTION
1.0	REISSUE APPLICATIONS

This office action is for the examination of reissue application 16/547,850 filed 8/22/2019 of US Patent Number US 9,071,152 (hereinafter the '152 patent) issued to Morong et al. on June, 30, 2015 and responsive to amendment and request for reconsideration filed on 11/30/2021.
Applicant has cancelled previously presented new claims 18-35 and renumbered previously presented new claims 36-61 as claims 18-43 in the current amendment. Previously pending claims 42, 51, and 60 (renumbered as currently pending claims 24, 33, and 42) have been amended in the amendment filed on 11/30/2021.
 For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

1.1	Priority

	The ‘152 patent claims benefit of provisional application # 61/667473 having a filing date 7/3/2012 and provisional application # 61/727795 having a filing date 11/19/2012.

1.2	Status of Claims

Original patent claims 1-17 are cancelled by Applicant.

2.0	REASON FOR REISSUE APPLICATION

	The Substitute Declaration filed on 11/30/2021 states, the patentees and assignee claimed more than they had the right to claim in original independent claim 10, because, for example, U.S. Patent No. 5,498,995 (Szepesi et al.) teaches an apparatus that is covered by original independent claim 10. Reissue independent claim 45 is equivalent to original dependent claim 15, which depended from original independent claim 10, rewritten in independent form. Reissue independent claim 45 recites:
	“a capacitor and a diode both galvanically connected to the secondary winding, wherein:
	the diode is different from the rectifier and is poled to charge the capacitor during
forward pulses of the apparatus; and the second pulse source circuitry is powered by energy stored in the capacitor to generate the pulses” which was not recited in original independent claim 10. This reissue application does not contain any claim equivalent to original independent claim 10.
	Applicant’s reference to independent claim 45 is improper, because only claims 18-43 are presented in the current amendment filed on 11/30/201. Additionally, there is no error being corrected as noted below. Therefore, currently presented claims 18-43 are rejected under 3 USC 251 based on a defective error statement. (See claims rejections below).
3.0	RESPONSE TO ARGUMENTS

3.1	Improper Numbering of Claims 

1. 

3.2	Defective Reissue Declaration

Applicant argued that the second substitute Declaration filed on 11/30/2021 is not defective because the substitute declaration explains that an error in the original claim 10 of the ‘152 patent reads on prior art Szepesi et al (US 5,498,995) therefore renders the ‘152 patent invalid. (Remarks, page 9). 
Applicant submits that claim 45 is equivalent to original dependent claim 15, which depended from original independent claim 10, rewritten in independent form. Reissue independent claim 45 recites:
“a capacitor and a diode both galvanically connected to the secondary winding, wherein:
the diode is different from the rectifier and is poled to charge the capacitor during
forward pulses of the apparatus; and
the second pulse source circuitry is powered by energy stored in the capacitor to
generate the pulses”
which was not recited in original independent claim 10. This reissue application does not contain any claim equivalent to original independent claim 10. (See Supplemental Sheet of Second Substitute Reissue Application Declaration, file on 11/30/2021). 

Firstly, the error statement in the substitute declaration is defective because it refers to claim 45 not  presented in the currently amended claims. Therefore, Applicant is advised to maintain the same numbering of previously presented claims as noted above.
 Secondly, the error statement is defective because there is no error2 as noted in the non-final rejection. Claim 15 of the ‘850 patent is the same as claim 45 (claim 27 of current amendment) of the current reissue application, therefore the scope of the newly presented claim 45 is the same as original patent claim 15. 
For the reasons given above, the Examiner maintains the rejection of claims 36-61 (currently presented claims 18-43) under 35 USC 251 based on a defective error statement.
The filing of supplemental sheets PTO/AIA /10 signed by all inventors is acknowledged and accepted by the office.
3.3	ADS Objection

In response to Objection to the ADS filed on 8/2/2019 because the domestic benefit information does not properly identify the present application # 16/547,850 as both a continuation of U.S. Application No. 15/202,746 and a reissue application of US Patent # 9,071,152 and the Reissue Application # 15/202,746 as both a continuation of U.S, Applicant has filed a substitute application data sheet on 10/19/2021 correcting the above error. (Remarks, page 10).
3.4	Claim Interpretation under 35 U.S.C. §112(6th ¶)

	Applicant’s arguments regarding the characterization of the cited features under 35 U.S.C. 112, sixth paragraph has been fully considered by the Examiner and maintains the interpretation of cited features under 35 U.S.C. 112, sixth paragraph. Applicant appears to argue that the Examiners interpretation is based on a specific embodiment of the claimed feature and there are other embodiments described in the specification of the ‘152 patent. 
	Since Applicant did not specifically claim a particular embodiment, say for example, a specific structure of the term  “demand pulse generator,”  Examiner’s interpretation of the corresponding structure from an embodiment described in the specification of the ‘152 patent is proper according to broadest reasonable interpretation of the term. (Remarks, pages 10-12). If Applicant desires to claim a specific corresponding structure for the functional limitations recited in the claims then Applicant is advised to amend the claims accordingly by adding the specific corresponding structure, however, functional limitations that are not recited in the claim, or structural limitations from the written description that are unnecessary to perform the claimed function, cannot be imported into the claim3.  

3.5	Claim Rejections - 35 U.S.C. 112

	Regarding Claims 27-35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the claimed dedicated circuitry” ,  is moot because this limitation is no longer recited in the currently amended claims.

3.6	Claim Rejections - 35 U.S.C. 102 and 103

	In response to the following rejection of claims:
Claim(s) 18, 20-27, and 29-35, rejected under 35 U.S.C. 102 (b) as anticipated by Zhu (US 2011/0096573), hereinafter Zhu ‘573, or in the alternative, under 35 U.S.C. 103(a) as obvious over Zhu ‘573 and Szepesi et al. (US 5,498,995);
Claim(s) 19 and 28 rejected under 35 U.S.C. 103(a) as obvious over Zhu ‘573, Szepesi et al. (US 5,498,995) and Quigley et al. (US 5,825,640);
Claim(s) 36, 38-45, 47-54, and 56-61 rejected under 35 U.S.C. 102 (b) as anticipated by Zhu (US 2011/0096573), hereinafter Zhu ‘573, or in the alternative, under 35 U.S.C. 103(a) as obvious over Zhu ‘573 and Szepesi et al. (US 5,498,995), Zhu et al. (US 20080310191);
Claim(s) 37, 46, and 55 are rejected under 35 U.S.C. 103(a) as obvious over Zhu ‘573, Szepesi et al. (US 5,498,995), Zhu et al. (US 2008/0310191), and Quigley et al. (US 5,825,640);
Applicant has canceled previously pending claims 18-35 and the previously pending claims 36-61 are renumbered as currently pending claims 18-43 and previously pending claims 42, 51, and 60 (renumbered as currently pending claims 24, 33, and 42) are further amended in the amendment filed on 11/30/2021.
Applicant argued that Zhu ‘573,  Szepesi et al. and Zhu et al. ‘191, fails to disclose a diode poled to charge a capacitor during forward pulses of the apparatus and the demand pulse generator is powered by energy stored in the capacitor to generate the demand pulses as recited in each of the independent claims 18, 27, and 36 in the current amendment filed on 11/30/2021 

3.7	Claim Rejections – Obvious Double Patenting

Regarding claims 18, 20-27, 29-36, 38-45, and 47-61 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Reissue Patent No. RE47,031 in view of Szepesi and rejection of claims 19, 28, 37, and 46 on the ground of nonstatutory double patenting as being unpatentable over claims of Reissue Patent No. RE47,031 in view of Szepesi and Quigley, Applicant has cancelled previously presented claims 18-35 and submits that if appropriate, a terminal disclaimer will be filed after the indication of allowable subject matter of the pending claims 36-61 (current claims 18-43). (Remarks, page 21). All pending claims are rejected on the ground of nonstatutory double patenting  until the filing of terminal disclaimer. See Claim rejections below. 
4.0	CLAIM INTERPRETATION

During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment 
A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision.  Accordingly, Examiner concludes that Applicant has not acted as its own lexicographer.

B.	Claim Interpretation under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"


Examiner finds herein that claims 18-43 contains functional limitations of means or means-type language that INVOKE interpretation under 35 U.S.C. §112 (6th ¶).  This is the Examiner’s Primary Position herein.  Each such limitation will be discussed in turn as follows:
B1.	FP #1: “input port configured to…” (Claims 18, 27)
A first means-plus-function phrase is recited in claim 18 (and included in each of dependent claims 19-26, 28-35), which recites “an input port configured to receive input power …” or hereinafter FP #1.  
3-Prong Analysis
Prong (A)
FP #1 fails invocation prong (A) because the term “input port” is a known term of art and known to perform the specified function “to receive input power” and the term “input port” does convey a particular structure.
In light of the above, the Examiner concludes that the term “input port” has a specific structure associated therewith to perform the entire claimed function and fails invocation prong (A).
In view of the Examiner’s findings above that FP#1 fails invocation prongs (A)-(C), the Examiner concludes FP#1 does not  invoke invocation under 35 U.S.C. §112(6th ¶).
Therefore the input port will be interpreted according to its customary meaning in the art as a pair of terminals to receive electrical power supply.
B2.	FP #2: “switch configured to …” (Claim 18, 27)
switch configured to commutate the input power” or hereinafter FP #2.  
3-Prong Analysis
Prong (A)
FP #2 fails invocation prong (A) because the term “switch” is a known term of art and known to perform the specified function “to commute input power” and the term “switch” does convey a particular structure.
In light of the above, the Examiner concludes that the term “switch” has a specific structure associated therewith to perform the entire claimed function and fails invocation prong (A).
In view of the Examiner’s findings above that FP#2 fails invocation prongs (A)-(C), the Examiner concludes FP#2 does not  invoke invocation under 35 U.S.C. §112(6th ¶).
Therefore the switch will be interpreted according to its customary meaning in the art as an electronics device such as a transistor for turning on and off a circuit.

B3.	FP #3: “galvanic isolation circuitry configured to …” (Claim 18, 25, 43)
A third means-plus-function phrase is recited in claim 18 (and included in each of dependent claims 19-26), which recites “galvanic isolation circuitry configured to provide galvanic isolation between the input port and an output port, wherein the galvanic isolation circuitry comprises…connected to the output port” or hereinafter FP #3.  
3-Prong Analysis
Prong (A)
galvanic isolation circuitry” is a generic placeholder or nonce term equivalent to “means” because the term galvanic isolation circuitry does not convey any particular structure.  
Prong (B)
FP #3 meets invocation prong (B) because it recites the function to “to provide galvanic isolation between the input port and an output port,”
Prong (C)
FP #3 fails invocation prong (C) because FP #3 does recite sufficient structure for performing the claimed function.  Based upon a review of claims 18-43, particularly claims 18, 25, and 43, the Examiner finds that FP #3 recites sufficient structure including a transformer comprising primary and secondary windings (claim 18), pulse transformer (claims 25, 43) that provides the galvanic isolation for performing the entire claimed function set forth in FP #3.
Examiner determines herein that FP #3 fails the three prong test (A)-(C) and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

B4.	FP #4: “demand pulse generator…configured to..” (Claim 18)
A fourth means-plus-function phrase is recited in claim 18 (and included in each of dependent claims 19-26), which recites,
 “demand pulse generator galvanically connected to the secondary winding and configured to generate demand pulses applied via the galvanic isolation circuitry to the switch to adjust a frequency of the commutation of the input power to supply a desired amount of voltage or current to the load” or hereinafter FP #4.  
3-Prong Analysis
Prong (A)
FP #4 meets invocation prong (A) because "means ... for" type language is recited.  Examiner first finds that “demand pulse generator” is a generic placeholder or nonce term equivalent to “means” because the term “demand pulse generator” does not convey any particular structure.  Examiner has further reviewed the prior art of record and find that, to one of ordinary skill in this particular art, “demand pulse generator” does not denote a particular structure (either expressly or inherently).
In light of the above, the Examiner concludes that the term “demand pulse generator“ is a generic placeholder having no specific structure associated therewith.  Because “demand pulse generator “is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP #4 meets invocation Prong (A).
Prong (B)
FP #4 meets invocation prong (B) because it recites the function “ to generate demand pulses applied via the galvanic isolation circuitry to the switch to adjust a frequency of the commutation of the input power to supply a desired amount of voltage or current to the load.”
Prong (C)
FP #4 meets invocation prong (C) because FP #4 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 18-43, particularly claim 18 itself, the Examiner finds that FP #4 recites very little (if any) structure for performing the function as set forth of FP #4.
In view of the Examiner’s findings above that FP #4 meets invocation prongs (A)-(C), the Examiner concludes FP #4 invokes interpretation under 35 U.S.C. §112 (6th ¶).
FP#4 Corresponding Structure
th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification, the Examiner concludes that the closest corresponding structure for the FP #4 is a comparator 401a, pulse generator 503a, and switch 502a shown in Fig. 1 described in the specification for performing the entire claimed function (col. 3, lines 2-14 and 49-53).
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FP #4 in claims 18, will be limited to the corresponding structures as noted above or equivalents thereof.
B5.	FP #5: “transformer…configured to” (Claim 18, 27)
A fifth means-plus-function phrase is recited in claim 18 (and included in each of dependent claims 19-26), which recites “transformer is configured to transfer power from the input port to supply voltage or current to a load connected to the output port” or hereinafter FP #5.  
3-Prong Analysis
Prong (A)
FP #5 fails invocation prong (A) because the term “transformer” is a known term of art and known to perform the specified function “to transfer power from the input port to supply voltage or current to a load connected to the output port” and the term “transformer” does convey a particular structure.
In light of the above, the Examiner concludes that the term “transformer” has a specific structure associated therewith to perform the entire claimed function and fails invocation prong (A).
th ¶).

B6.	FP #6: “oscillator configured to” (Claim 20, 23, 32)
A sixth means-plus-function phrase is recited in claim 18, 29 (and included in each of dependent claims 19-26), which recites “oscillator configured to generate oscillator pulses” (recited in claim 18), “oscillator that generates oscillator pulses” (recited in claim 29), and “oscillator configured to generate a stream of oscillator pulses independent of the comparator output” (recited in claim 32), or hereinafter FP #6.  
3-Prong Analysis
Prong (A)
FP #6 fails invocation prong (A) because the term “oscillator” is a known term of art and known to perform the specified function “to generate oscillator pulses” and the term “oscillator” does convey a particular structure.
In light of the above, the Examiner concludes that the term “oscillator” has a specific structure associated therewith to perform the entire claimed function and fails invocation prong (A).
Examiner determines herein that FP #6 fails the three prong test (A)-(C) and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).

B7. 	FP#7: “logic circuitry configured to” (Claim 20, 21, 23, 29, 30, 32)
A seventh means-plus-function phrase is recited in claims 20 and 21, which recites “logic circuitry configured to selectively block certain oscillator pulses in generating the demand pulses”,  and “logic circuitry configured to (i) receive the comparator output and the stream of oscillator pulses and (ii) process, based on the comparator output, the stream of oscillator pulses to generate the demand pulses” (recited in claim 23),  “logic circuitry that selectively blocks certain oscillator pulses in generating the pulses conveyed from the output side of the apparatus to the input side of the apparatus” (recited in claim 29),  and “logic circuitry is configured to selectively block the certain oscillator pulses from becoming pulses that would otherwise result in the switch being turned on, while selectively allowing other oscillator pulses to become the pulses that do result in the switch being turned on” (recited in claim 30), and “logic circuitry configured to (i) receive the comparator output and the stream of oscillator pulses and (ii) process, based on the comparator output, the stream of oscillator pulses to generate the pulses conveyed from the output side of the apparatus to the input side of the apparatus” (recited in claim 32), or hereinafter FP #7.  
3-Prong Analysis
Prong (A)
FP #7 meets invocation prong (A) because "means ... for" type language is recited.  Examiner first finds that “logic circuitry” is a generic placeholder or nonce term equivalent to “means” because the term “logic circuitry” does not convey any particular structure.  Examiner has further reviewed the prior art of record and find that, to one of ordinary skill in this particular art, “logic circuitry” does not denote a particular structure (either expressly or inherently).
Accordingly, Examiner finds nothing in the specification, prosecution history or the prior art to construe “logic circuitry “ in FP #7 as the name of a sufficiently definite structure for performing the functions recited in FP #7 so as to take the overall claim limitation out of the th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “logic circuitry “ is a generic placeholder having no specific structure associated therewith.  Because “logic circuitry “  is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP #7 meets invocation Prong (A).
 Prong (B)
FP #7 meets invocation prong (B) because it recites the functions noted above.
Prong (C)
FP #7 meets invocation prong (C) because FP #7 does not recite sufficient structure for performing the claimed functions.  Based upon a review of claims 18-43, particularly claim 20 itself, the Examiner finds that FP #7 recites very little (if any) structure for performing the functions as set forth of FP #7.
In view of the Examiner’s findings above that FP #7 meets invocation prongs (A)-(C), the Examiner concludes FP #7 invokes interpretation under 35 U.S.C. §112 (6th ¶).
FP#7 Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification, the Examiner concludes that the closest corresponding structure for the FP #7 is AND gate 506c (Fig. 3) that passes oscillator 505c pulses based on comparator 401c output to trigger pulse generator 503c so that demand pulses are applied to the galvanic isolation circuitry comprising the transformer shown in Fig. 3 and 
In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FP #7 in claims 20, 21, 23, 29, 30, 32 will be limited to the corresponding structure noted above.

B8: 	FP#8: input-side circuitry is configured to (Claim 19, 28, 37)
An eighth means-plus-function phrase is recited in claims 19, 28 and 37 which recites “input-side circuitry is configured to determine when to turn off the switch independent of the demand pulses” or hereinafter FP #8.  
3-Prong Analysis
Prong (A)
FP #8 meets invocation prong (A) because "means ... for" type language is recited.  Examiner first finds that “input-side circuitry” is a generic placeholder or nonce term equivalent to “means” because the term “input-side circuitry” does not convey any particular structure.  Examiner has further reviewed the prior art of record and find that, to one of ordinary skill in this particular art, “input-side circuitry” does not denote a particular structure (either expressly or inherently).
Accordingly, Examiner finds nothing in the specification, prosecution history or the prior art to construe “input-side circuitry”  in FP #8 as the name of a sufficiently definite structure for performing the functions recited in FP #8 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
nput-side circuitry” is a generic placeholder having no specific structure associated therewith.  Because “input-side circuitry” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP #8 meets invocation Prong (A).
Prong (B)
FP #8 meets invocation prong (B) because it recites the function “to determine when to turn off the switch independent of the demand pulses.”
Prong (C)
FP #8 meets invocation prong (C) because FP #8 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 18-43, particularly claims 19, 28 and 37, the Examiner finds that FP #8 recites very little (if any) structure for performing the function as set forth of FP #8.
In view of the Examiner’s findings above that FP #8 meets invocation prongs (A)-(C), the Examiner concludes FP #8 invokes interpretation under 35 U.S.C. §112 (6th ¶).
FP #8 Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification, the Examiner concludes that the closest corresponding structure for the FP #8 is the transistor 208b on the primary side of transformer 100b (input-side), capacitor 204b, resistor 207b, resistor 203, and capacitor 202b as shown in Fig. 2 and described in the specification of the ‘152 patent (col.4, lines 26-42). In view of these th ¶), FP #8 in claims 19, 28 and 37 will be limited to the corresponding structure as noted above.

B9:  	FP#9:  apparatus is configured to regulate.. (Claim 19, 28)
A ninth means-plus-function phrase is recited in claim 19 (and included in each of dependent claims 28, 37, and 46), which recites “apparatus is configured to regulate the output port by driving the feedback signal to match the reference signal” or hereinafter FP #9.  
3-Prong Analysis
Prong (A)
FP #9 meets invocation prong (A) because "means ... for" type language is recited.  Examiner first finds that “apparatus” is a generic placeholder or nonce term equivalent to “means” because the term “apparatus” does not convey any particular structure.  Examiner has further reviewed the prior art of record and find that, to one of ordinary skill in this particular art, ““apparatus” does not denote a particular structure (either expressly or inherently).
Accordingly, Examiner finds nothing in the specification, prosecution history or the prior art to construe “apparatus” in FP #9 as the name of a sufficiently definite structure for performing the functions recited in FP #9 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “apparatus” is a generic placeholder having no specific structure associated therewith.  Because “apparatus” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP #9 meets invocation Prong (A).
Prong (B)
FP #9 meets invocation prong (B) because it recites the function “to regulate the output port by driving the feedback signal to match the reference signal.”
Prong (C)
FP #9 meets invocation prong (C) because FP #9 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 18-43, particularly claims 19 and 28, the Examiner finds that FP #9 recites very little (if any) structure for performing the function as set forth of FP #9.
In view of the Examiner’s findings above that FP #9 meets invocation prongs (A)-(C), the Examiner concludes FP #9 invokes interpretation under 35 U.S.C. §112 (6th ¶).
FP #9 Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification, the Examiner concludes that the closest corresponding structure for the FP #9 is the circuit described in the specification of the ‘152 patent (col. 8, lines 6-19), or equivalents thereof, so that voltage between terminals 13d and 14d (output port) is regulated responsive to the voltage of reference 400d (reference signal) (Fig. 4). As described in the specification of the ‘152 patent “between terminals 13d and 14d is disposed a voltage divider comprising resistors 408d and 409d, the voltage at the junction of which is applied to an input of a comparator 401d. Should the voltage at that junction exceed the voltage of a reference 400d, also applied to a comparator 401d input, an output of comparator 401d will drop to a logic low, drawing current through a diode 410d, thus presenting a logic low at node Thus, the voltage between terminals 13d and 14d is regulated responsive to the voltage of reference 400d” (col. 8, lines 6-19).
 In view of these findings, pursuant to 35 U.S.C. §112 (6th ¶), FP #9 in claims 19 and 28, will be limited to a voltage regulator circuit comprising voltage divider resistors 408d, 409d disposed between output terminals 13d, 14d, comparator 401d, reference voltage 400d, and diode 410d so that the output voltage is matched to reference voltage by feedback (Fig. 4).

B10:	 FP#10: “comparator configured to” (Claim 23, 32)
A tenth means-plus-function phrase is recited in claims 23 and 32, which recites “comparator configured to generate a comparator output based on a comparison between (i) a feedback signal based on the output port voltage or current and (ii) a reference signal” or hereinafter FP #10.  
3-Prong Analysis
Prong (A)
FP #10 fails invocation prong (A) because the term "comparator" is a known term of art and known to perform the specified function “to generate a comparator output based on a comparison between (i) a feedback signal based on the output port voltage or current and (ii) a reference signal” and the term “"comparator" does convey a particular structure.
In light of the above, the Examiner concludes that the term “comparator" has a specific structure associated therewith to perform the entire claimed function and fails invocation prong (A).
In view of the Examiner’s findings above that FP #10 fails invocation prongs (A)-(C), the Examiner concludes FP #10 does not  invoke invocation under 35 U.S.C. §112(6th ¶).

5.0	CLAIM REJECTIONS 35 U.S.C. § 251 

Claims 18-43 are rejected as being based upon a defective reissue Declaration under     35 U.S.C. § 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.
6.0	CLAIM REJECTIONS - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


6.1	Zhu ‘573, Mao (cl. 18, 22, 24, 26, 27, 31, 33, 35, 40, 42)

Claim(s) 18, 22, 24, 26, 27, 31, 33, 35, 40, 42 are rejected under 35 U.S.C. 103(a) as obvious over Zhu ‘573, and Mao et al. (US 6,466,461 B2).

18. (new, previously 36) Apparatus configured to provide switched-mode power conversion, the apparatus comprising:
Zhu ‘573 disclosed switched-mode power conversion apparatus (“switching mode power supplies (SMPS)”) [0003]. 
an input port configured to receive input power;
Zhu ‘573 disclosed input port configured to receive input power (Fig. 3).

    PNG
    media_image1.png
    441
    554
    media_image1.png
    Greyscale

a switch configured to commutate the input power;
Zhu ‘573 disclosed switch 308 configured to commutate the input power (Fig. 3).

galvanic isolation circuitry configured to provide galvanic isolation between the input port and an output port, wherein the galvanic isolation circuitry comprises a transformer comprising 
(i) a primary winding arranged in circuit with the input port and the switch and 
(ii) a secondary winding arranged in circuit with a rectifier and the output port, wherein the transformer is configured to transfer power from the input port to supply voltage or current to a load connected to the output port;


a demand pulse generator galvanically connected to the secondary winding and configured to generate demand pulses applied via the galvanic isolation circuitry to the switch to adjust a frequency of the commutation of the input power to supply a desired amount of voltage or current to the load; and
Zhu ‘573 disclosed demand pulse generator 316 (Secondary side controller, Fig. 3) details of which is shown in Fig. 5A comprises Comparator 503, Pulse Generator 504, and Switch 506, that generates demand pulses 505 (Fig. 5A). Based on the of output of comparator 503 demand pulses are applied via the galvanic isolation circuitry (secondary winding 306) to the switch 308 (Fig. 3) to adjust a frequency of the commutation of the input power to supply a desired amount of voltage or current to the load [0045] [0053]. Zhu ‘573 specifically discloses pulse frequency modulated (PFM) systems, wherein the switching frequency (frequency of the commutation of the input power) decreases when the load current decreases, and the switching frequency can be about a few hundred Hz in no load conditions, and increase the switching frequency from a few hundred Hz to tens of kilo Hz (PFM) when the load increases [0034].

a capacitor and a diode both galvanically connected to the secondary winding, wherein:

the diode is different from the rectifier and is poled to charge the capacitor during forward pulses of the apparatus; and 
the demand pulse generator is powered by energy stored in the capacitor to generate the demand pulses.
Zhu ‘573 disclosed the demand pulse generator 416 (Control circuitry) is powered by energy stored in capacitor 414 (VCC, converter output voltage)  to generate the demand pulses.
Zhu ‘573 did not specifically disclose a diode different from the rectifier and is poled to charge the capacitor during forward pulses of the apparatus. 
Mao et al. disclosed bias circuit comprising second diode 58 different from the rectifier diode (CR1, CR2) to charge capacitor Cf during forward pulses of the apparatus to generate bias voltage Vbias that is less sensitive to input voltage swings (col. 1, lines 10-18, col. 2, lines 54-62, col. 3, lines 35-42) (Fig. 9). Mao et al. teaches that the bias voltage may be used to power control circuitry and/or drivers of power switches of the converter (col. 1, lines 10-18). The bias circuit of Mao is the same as the circuit disclosed in the ‘152 patent wherein a second diode 417d different from the rectifier diode 300d to charge capacitor 419d during forward pulses of the apparatus so that demand pulse generator is powered by energy stored in the capacitor (See ‘152 patent, Fig. 4 annotated below).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding the bias circuit disclosed by Mao et al. to charge a capacitor during forward pulses of the apparatus to generate a bias voltage that is less sensitive to 
. 
    PNG
    media_image2.png
    514
    675
    media_image2.png
    Greyscale

Mao. Fig. 9

    PNG
    media_image3.png
    418
    655
    media_image3.png
    Greyscale

	US Patent 9,071,152 B2. Fig.  4, annotated
22. (new, previously 40) The apparatus of claim 18, 
Zhu ‘573 and Mao disclosed all of the limitations of claim 18 as set forth above.
Zhu ‘573 disclosed demand pulse generator is configured to process, based on a comparator 603 output, an output-side stream of oscillator pulses to generate the demand pulses (Fig. 6).

24. (new amended, previously 42) The apparatus of claim 18, when the output port is in regulation, the determination of when to turn off the switch is always originated on an input side of the apparatus and never on an output side of the apparatus.
Zhu ‘573 and Mao disclosed all of the limitations of claim 18 as set forth above.
Zhu ‘573 disclosed the input-side controller 301 determines when to turn off the power switch 308 because power switch 308 is controlled by input-side controller 301 (Fig. 3). Zhu ‘573 further disclosed input side controller 301 turns ON power switch 308 upon the detection of a dynamic change event at output voltage Vout, i.e. when output port is out of regulation. Therefore, it is obvious to one of ordinary skill in the art that the power switch 308 is turned OFF by input side controller 301 when the output port is in regulation, i.e. when there is no change in  output voltage Vout [0051].

26. (new, previously 44) The apparatus of claim18, 
Zhu ‘573 and Mao disclosed all of the limitations of claim 18 as set forth above.


 27. (new, previously 45) Apparatus configured to provide galvanically isolated switched-mode power conversion, the apparatus comprising:
Zhu ‘573 disclosed switched-mode power conversion apparatus (“switching mode power supplies (SMPS)”) [0003]. 
an input port configured to receive input power;
Zhu ‘573 disclosed input port configured to receive input power (Fig. 4).

a switch configured to commutate the input power;
Zhu ‘573 disclosed switch 408 configured to commutate the input power (Fig. 4).

a transformer comprising
 (i) a primary winding arranged in circuit with the input port and the switch and 
Zhu ‘573 disclosed transformer comprising  (i) a primary winding 305 arranged in circuit with the input port and the switch 308 (Fig. 3).
(ii) a secondary winding arranged in circuit with a rectifier and an output port, wherein the transformer is configured to supply power from the input port to a load connected to the output port; and 
Zhu ‘573 disclosed transformer comprising a secondary winding 306 arranged in circuit with a rectifier 313 and an output port, wherein the transformer is configured to supply power from the input port to a load 315 connected to the output port (Fig. 3).

a first pulse source circuitry located on an input side of the apparatus and configured to generate pulses to control the switch to start the power conversion;
Zhu ‘573 disclosed first pulse source circuitry 301 located on an input side of the apparatus and configured to generate pulses to control the switch 308 to start the power conversion [0041]( Fig. 3).
a second pulse source circuitry located on an output side of the apparatus and configured to generate pulses to control the switch to continue the power conversion after being started by the first pulse source circuitry; and
Zhu ‘573 disclosed a second pulse source circuitry (control circuit 320) located on an output side of the apparatus and configured to generate pulses to control the switch to continue the power conversion after being started by the first pulse source circuitry (Fig. 3). 
a capacitor and a diode both galvanically connected to the secondary winding, wherein:
Zhu ‘573 disclosed capacitor 314 and a diode 313 both galvanically connected to the secondary winding 306 [0042] (Fig. 3, Fig. 5A and 5B.

the diode is different from the rectifier and is poled to charge the capacitor during forward pulses of the apparatus; and 
the second pulse source circuitry is powered by energy stored in the capacitor to generate the pulses.
Zhu ‘573 disclosed second pulse source circuitry 416 (Control circuitry) is powered by energy stored in capacitor 414 (VCC, converter output voltage)  to generate the demand pulses.

Mao et al. disclosed second diode 58 different from the rectifier diode (CR1, CR2) to charge capacitor Cf during forward pulses of the apparatus to generate bias voltage Vbias that is less sensitive to input voltage swings (col. 1, lines 11-18, col. 2, lines 54-62, col. 3, lines 35-42) (Fig. 9). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding the bias circuit disclosed by Mao et al. to charge a capacitor during forward pulses of the apparatus to generate a bias voltage that is less sensitive to input voltage swings. 

31. (new, previously 49) The apparatus of claim 27, 
Zhu ‘573 and Mao disclosed all of the limitations of claim 27 as set forth above.
Zhu ‘537 disclosed second pulse source circuitry (pulse generator 604) generates the pulses 605 based on comparator 603 output (Fig. 6). 

33. (new, previously 51) The apparatus of claim 27, when the output port is in regulation,  the determination of when to turn off the switch is always originated on the input side of the apparatus and never on the output side of the apparatus.
Zhu ‘573 and Mao disclosed all of the limitations of claim 27 as set forth above.
off power switch 308 to transfer energy from primary winding 305 to secondary winding 306 [0045].

35. (new, previously 53) The apparatus of claim 27, 
Zhu ‘573 and Mao disclosed all of the limitations of claim 27 as set forth above.
Zhu ‘573 disclosed wherein the apparatus comprises the load 315 (Fig. 3) [0041].

40. (new, previously 58) The method of claim 36, 
Zhu ‘573 and Mao disclosed all of the limitations of claim 36 as set forth above.

wherein step (b) comprises processing, based on the comparison of step (a), an output-side stream of oscillator pulses to generate the demand pulses.
Zhu ‘573 teaches pulse generator (604) (similar to 504 in Fig. 5A) and (504) can be an oscillator for generating oscillator pulses (Fig. 5A, Fig. 6) [0047]. Zhu ‘573 discloses an output-side stream of oscillator pulses to generate the demand pulses based on comparison 603 (Fig. 6).

42. (new amended, previously 60) The method of claim 36, when the output port is in regulation, the determination of when to turn off the switch is always originated on the input-port side and never on the output-port side.

Zhu ‘573 disclosed the input-side controller determines when to turn off the switch. Specifically, Zhu ‘573 disclosed when secondary side switch 506 (Fig. 6) is turned off, primary side controller 301 (FIG. 3) detects ringing waveform and turns on and off power switch 308 to transfer energy from primary winding 305 to secondary winding 306. [0045]. Zhu ‘573 further disclosed the input-side controller 301 determines when to turn off the power switch 308 because power switch 308 is controlled by input-side controller 301 (Fig. 3). Zhu ‘573 disclosed input side controller 301 turns ON power switch 308 upon the detection of a dynamic change event at output voltage Vout, i.e. when output port is out of regulation. Therefore, it is obvious to one of ordinary skill in the art that the power switch 308 is turned OFF by input side controller 301 when the output port is in regulation, i.e. when there is no change in  output voltage Vout [0051].

6.2	Zhu ‘573, Szepesi, Mao, Quigley (cl. 19, 28, 37)

Claim(s) 19, 28, and 37 are rejected under 35 U.S.C. 103(a) as obvious over Zhu ‘573, Mao et al. (US 6,466,461 B2), Szepesi et al. (US 5,498,995), and Quigley et al. (US 5,825,640).

19. (new, previously 37) The apparatus of claim 18, 
Zhu ‘573 and Mao disclosed all of the limitations of claim 18 as set forth above.

the demand pulses instruct input-side circuitry of the apparatus to turn on the switch;

the input-side circuitry is configured to determine when to turn off the switch independent of the demand pulses;
Zhu ‘573 discloses input-side circuitry is configured to determine when to turn off the switch 308 independent of the demand pulses [0045] (Fig. 3, Fig. 5A).

    PNG
    media_image4.png
    77
    408
    media_image4.png
    Greyscale


the demand pulse generator is configured to generate the demand pulses when a feedback signal based on the output port voltage or current is lower in magnitude than a reference signal;
Zhu ‘573 disclosed the demand pulse generator (504) is configured to generate demand pulse (505) (Fig. 5A, 500, 505) when a feedback signal based on the output voltage (Vin) or the output current is lower in magnitude than a reference signal (Vref) (Fig. 5A, 5B). 

    PNG
    media_image5.png
    374
    571
    media_image5.png
    Greyscale

Zhu. Fig. 5A
the apparatus is configured to regulate the output port by driving the feedback signal to match the reference signal;
Zhu ‘573 disclosed apparatus to regulate the output voltage Vout (Fig. 3) by driving the feedback signal 510 to match the reference signal (Vref) (Fig. 5A) so that voltage between output terminals Vout (output port) (Fig. 3) is regulated responsive to the voltage of reference Vref (reference signal) (Fig. 5A).  

feedback from an output side of the apparatus to an input side of the apparatus for regulating the output port voltage or current is provided solely by the demand pulses generated by the demand pulse generator;
Zhu ‘573 disclosed feedback from an output side of the apparatus to an input side feedback terminal FB [0035] (Fig. 1) of the apparatus for regulating the output port voltage or current is provided solely by the demand pulses 505 generated by the demand pulse generator 504 [0045](Fig. 3, 5A).

    PNG
    media_image6.png
    348
    420
    media_image6.png
    Greyscale


each demand pulse conveyed from the output side of the apparatus to the input side of the apparatus has a leading edge;
when a particular demand pulse results in a particular occurrence of the switch turning on, the particular occurrence of the switch turning on is in response to detecting the leading edge of the particular demand pulse independent of any other demand pulses conveyed from the output side to the input side and independent of any other pulse edges appearing on the input side; and
the demand pulse generator is configured to generate a demand pulse whenever a magnitude of the output port voltage or current is below a magnitude of the output port's regulation voltage or current.
Zhu ‘573 disclosed a demand pulse (803) (802) (801) is conveyed from the secondary side to the primary side. Zhu ‘573 disclosed ringing waveform (801) is generated in the secondary windings which is fed back to the primary side controller received as a feedback signal at terminal FB of primary side controller (301) and a detection circuit (330)4 upon  detection of a dynamic change event at output voltage (Vout), control circuit (301) turns on power switch (308) to store and transfer energy from the primary side to the secondary side, as indicated by the successive (Ip) waveforms 805-1, 804-1, 805-2, and 804-2 after the detection of the ringing waveform. Vout (equals to VCC in FIG. 8) begins to increase [0051].
Although Zhu ‘573 disclosed detection circuit (330) (Dynamic Detection) (Fig. 3) for detecting a signal waveform (ringing waveform) using conventional signal detection techniques 
Szepesi et al. disclosed a demand pulse conveyed from the secondary side to the primary side has a leading edge and the primary-side controller is configured to turn on the primary-side switch in response to detecting the leading edge of the demand pulse conveyed to the primary side independent of any other demand pulses conveyed to the primary side (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the pulse detection circuit in the primary-side controller of Zhu ‘573 by adding a circuit for detecting the leading edge of the demand pulse conveyed from the secondary-side to the primary side as disclosed by Szepesi et al as the detection of a leading edge of a pulse is conventional in the art.

    PNG
    media_image7.png
    596
    831
    media_image7.png
    Greyscale

Szepesi. Fig. 1, annotated by examiner

Quigley et al. (US 5,825,640) disclosed it is known in the prior-art circuit for turning on a switching transistor in response to detecting the leading edge of a pulse (col. 3, lines 46-51).

    PNG
    media_image8.png
    153
    346
    media_image8.png
    Greyscale

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding circuit responsive to detecting the leading edge of a pulse disclosed by Quigley et al. for turning on a switching transistor.    

28. (new, previously 46) The apparatus of claim 27, 
Zhu ‘573 and Mao disclosed all of the limitations of claim 27 as set forth above.

the pulses generated by the second pulse source circuitry are demand pulses;
Zhu ‘573 discloses demand pulses are generated by the second pulse source circuitry 504 (Fig. 5A).
Additionally, Szepesi discloses pulses generated by the second pulse source circuitry 22 are demand pulses (col. 4, lines 13-24).
the demand pulses instruct input-side circuitry of the apparatus to turn on the switch;
Zhu ‘573 discloses demand pulses instruct input-side circuitry of the apparatus to turn on the switch [0045] (Fig. 3, Fig. 5A).

    PNG
    media_image4.png
    77
    408
    media_image4.png
    Greyscale

Additionally, Szepesi discloses the demand pulses instruct input-side circuitry of the apparatus to turn on the switch (col. 4, lines 13-24).

the input-side circuitry is configured to determine when to turn off the switch independent of the demand pulses;
Zhu ‘573 discloses input-side circuitry is configured to determine when to turn off the switch 308 independent of the demand pulses [0045] (Fig. 3, Fig. 5A).

the second pulse source circuitry is configured to generate the demand pulses when a feedback signal based on the output port voltage or current is lower in magnitude than a reference signal;
Zhu ‘573 disclosed the second pulse source circuitry (504) is configured to generate demand pulse (505) (Fig. 5A, 500, 505) when a feedback signal based on the output voltage (Vin) or the output current is lower in magnitude than a reference signal (Vref) (Fig. 5A, 5B). 

    PNG
    media_image5.png
    374
    571
    media_image5.png
    Greyscale

Zhu. Fig. 5A

Additionally, Szepesi discloses the second pulse source circuitry 22 is configured to generate the demand pulses when a feedback signal based on the output port voltage or current is lower in magnitude than a reference signal (col. 4, lines 13-24)(Fig. 1).

the apparatus is configured to regulate the output port by driving the feedback signal to match the reference signal;
Zhu ‘573 disclosed apparatus to regulate the output voltage Vout (Fig. 3) by driving the feedback signal 510 to match the reference signal (Vref) (Fig. 5A) so that voltage between output terminals Vout (output port) (Fig. 3) is regulated responsive to the voltage of reference Vref (reference signal) (Fig. 5A).  

feedback from the output side of the apparatus to the input side of the apparatus for regulating the output port voltage or current is provided solely by the demand pulses generated by the second pulse source circuitry;

Additionally, Szepesi discloses feedback from the output side of the apparatus to the input side of the apparatus for regulating the output port voltage or current is provided solely by the demand pulses generated by the second pulse source circuitry 22 (col. 4, lines 13-24)(Fig. 1).

each demand pulse conveyed from the output side of the apparatus to the input side of the apparatus has a leading edge;
when a particular demand pulse results in a particular occurrence of the switch turning on, the particular occurrence of the switch turning on is in response to detecting the leading edge of the particular demand pulse independent of any other demand pulses conveyed from the output side to the input side and independent of any other pulse edges appearing on the input side; and
the second pulse source circuitry is configured to generate a demand pulse whenever a magnitude of the output port voltage or current is below a magnitude of the output port's regulation voltage or current.
Zhu ‘573 disclosed a demand pulse (803) (802) (801) is conveyed from the secondary side to the primary side. Zhu ‘573 disclosed ringing waveform (801) is generated in the secondary windings which is fed back to the primary side controller received as a feedback signal at terminal FB of primary side controller (301) and a detection circuit (330)5 upon  
Although Zhu ‘573 disclosed detection circuit (330) (Dynamic Detection) (Fig. 3) for detecting a signal waveform (ringing waveform) using conventional signal detection techniques that inherently includes detection of leading edge of a pulse, Zhu ‘573 did not specifically disclose detecting the leading edge of the demand pulse conveyed to the primary side.
Szepesi et al. disclosed a demand pulse conveyed from the secondary side to the primary side has a leading edge and the primary-side controller is configured to turn on the primary-side switch in response to detecting the leading edge of the demand pulse conveyed to the primary side independent of any other demand pulses conveyed to the primary side (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the pulse detection circuit in the primary-side controller of Zhu ‘573 by adding a circuit for detecting the leading edge of the demand pulse conveyed from the secondary-side to the primary side as disclosed by Szepesi et al as the detection of a leading edge of a pulse is conventional in the art.
To the extent that Zhu ‘573 and Szepesi et al. did not specifically disclose turning on a switching transistor in response to detecting the leading edge of a pulse it would have been obvious over Quigley et al. as it is conventional method of turning on a switching transistor in response to detecting the leading edge of a pulse.


    PNG
    media_image8.png
    153
    346
    media_image8.png
    Greyscale

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding circuit responsive to detecting the leading edge of a pulse disclosed by Quigley et al. for turning on a switching transistor.    

37. (new, previously 55) The method of claim 36, 
Zhu ‘573 and Mao disclosed all of the limitations of claim 36 as set forth above.

the demand pulses instruct input-side circuitry of the power converter to turn on a switch on the input-port side;
Zhu ‘573 discloses demand pulses instruct input-side circuitry of the power converter to turn on switch 308 on the input-port side [0045] (Fig. 3, Fig. 5A).

the input-side circuitry determines when to turn off the switch independent of the demand pulses;
Zhu ‘573 discloses input-side circuitry determines when to turn off the switch 308 independent of the demand pulses [0045] (Fig. 3, Fig. 5A).

    PNG
    media_image4.png
    77
    408
    media_image4.png
    Greyscale


the demand pulses are generated when a feedback signal based on the output port voltage or current is lower in magnitude than a reference signal;
Zhu ‘573 disclosed the demand pulse generator (504) generates demand pulse (505) (Fig. 5A, 500, 505) when a feedback signal based on the output voltage (Vin) or the output current is lower in magnitude than a reference signal (Vref) (Fig. 5A, 5B). 

    PNG
    media_image5.png
    374
    571
    media_image5.png
    Greyscale

Zhu. Fig. 5A

the output port is regulated by driving the feedback to match the reference signal;
Zhu ‘573 disclosed to regulate the output port by driving the feedback signal to match the reference signal (Vref). (Fig. 5A, 505, Fig. 8, 803). 
feedback from the output-port side to the input-port side for regulating the output port voltage or current is provided solely by the demand pulses;


    PNG
    media_image6.png
    348
    420
    media_image6.png
    Greyscale


each demand pulse conveyed from the output-port side to the input-port side has a leading edge;
when a particular demand pulse results in a particular occurrence of the switch turning on, the particular occurrence of the switch turning on is in response to detecting the leading edge of the particular demand pulse independent of any other demand pulses conveyed from the output-port side to the input port side and independent of any other pulse edges appearing on the input-port side; and
Zhu ‘573 disclosed a demand pulse (803) (802) (801) is conveyed from the secondary side to the primary side. Zhu ‘573 disclosed ringing waveform (801) is generated in the secondary windings which is fed back to the primary side controller received as a feedback 6 upon  detection of a dynamic change event at output voltage (Vout), control circuit (301) turns on power switch (308) to store and transfer energy from the primary side to the secondary side, as indicated by the successive (Ip) waveforms 805-1, 804-1, 805-2, and 804-2 after the detection of the ringing waveform. Vout (equals to VCC in FIG. 8) begins to increase [0051].
Although Zhu ‘573 disclosed detection circuit (330) (Dynamic Detection) (Fig. 3) for detecting a signal waveform (ringing waveform) using conventional signal detection techniques that inherently includes detection of leading edge of a pulse, Zhu ‘573 did not specifically disclose detecting the leading edge of the demand pulse conveyed to the primary side.
Szepesi et al. disclosed a demand pulse conveyed from the secondary side to the primary side has a leading edge and the primary-side controller is configured to turn on the primary-side switch in response to detecting the leading edge of the demand pulse conveyed to the primary side independent of any other demand pulses conveyed to the primary side (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the pulse detection circuit in the primary-side controller of Zhu ‘573 by adding a circuit for detecting the leading edge of the demand pulse conveyed from the secondary-side to the primary side as disclosed by Szepesi et al as the detection of a leading edge of a pulse is conventional in the art.

    PNG
    media_image7.png
    596
    831
    media_image7.png
    Greyscale

Szepesi. Fig. 1, annotated by examiner
To the extent that Zhu ‘573 and Szepesi et al. did not specifically disclose turning on a switching transistor in response to detecting the leading edge of a pulse it would have been obvious over Quigley et al. as it is conventional method of turning on a switching transistor in response to detecting the leading edge of a pulse.
Quigley et al. (US 5,825,640) disclosed it is known in the prior-art circuit for turning on a switching transistor in response to detecting the leading edge of a pulse (col. 3, lines 46-51).

    PNG
    media_image8.png
    153
    346
    media_image8.png
    Greyscale

    

step (b) comprises generating a demand pulse whenever a magnitude of the output port voltage or current is below a magnitude of the output port's regulation voltage or current.
Zhu ‘573 disclosed generating a demand pulse (turning ON PMOS transistor) whenever a magnitude of the output port voltage or current is below a magnitude of the output port's regulation voltage or current. Zhu specifically disclosed when the voltage VCC of the 3-terminal IC (Vout) is below a predetermined voltage, the control block turns on the PMOS transistor [0011].

6.3	Zhu ‘573, Szepesi, Mao (cl. 20, 21, 23, 25, 29, 30, 32, 34, 36, 38, 39, 41, 43)

Claim(s) 20, 21, 23, 25, 29, 30, 32, 34, 36, 38, 39, 41, and 43 are rejected under 35 U.S.C. 103(a) as obvious over Zhu ‘573 and Mao et al. (US 6,466,461 B2), or Zhu ‘573, Mao et al. and Szepesi et al. (US 5,498,995).
20. (new, previously 38) The apparatus of claim 18, 
Zhu ‘573 and Mao disclosed all of the limitations of claim 18 as set forth above.

wherein the demand pulse generator comprises:
an oscillator configured to generate oscillator pulses; and

logic circuitry configured to selectively block certain oscillator pulses in generating the demand pulses.
	Zhu ‘573 discloses logic circuitry (905) selectively blocks certain oscillator pulses (904, 922) to generate the demand pulses applied to the secondary-side magnetically coupled conductor [0055] (Fig. 9). For example, logic circuitry (905) will inherently block certain pulses from the oscillator, such as spurious signals that do not correspond to logic 1.

    PNG
    media_image9.png
    575
    687
    media_image9.png
    Greyscale

	Zhu ‘573. Fig. 6, annotated

Additionally, Szepesi disclosed logic circuitry configured to (i) receive the comparator (PWM COMP) output and the stream of oscillator (200) pulses and (ii) process the stream of 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding logic circuitry configured to (i) receive the comparator output and the stream of oscillator pulses and (ii) process the stream of oscillator pulses based on the comparator output disclosed by Szepesi thereby selectively blocking certain oscillator pulses in generating demand pulses.

    PNG
    media_image10.png
    572
    790
    media_image10.png
    Greyscale

Szepesi. Fig. 5

21. (new, previously 39) The apparatus of claim 20, 

	Zhu ‘573 disclosed logic circuitry (905) selectively blocks certain oscillator pulses (904, 922) to generate the demand pulses applied to the secondary-side magnetically coupled conductor [0055] (Fig. 9). For example, logic circuitry (905) will inherently block certain pulses from the oscillator, such as spurious signals that do not correspond to logic 1.
Szepesi disclosed logic circuitry configured to (i) receive the comparator (PWM COMP) output and the stream of oscillator (200) pulses and (ii) process the stream of oscillator pulses based on the comparator (PWM COMP) output to generate 52 the demand pulses by selectively blocking certain oscillator pulses (Fig. 5, annotated).

    PNG
    media_image10.png
    572
    790
    media_image10.png
    Greyscale

Szepesi. Fig. 5
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding logic circuitry configured to (i) receive the comparator 
23. (new, previously 41) The apparatus of claim 18, 
Zhu ‘573 and Mao disclosed all of the limitations of claim 18 as set forth above.

a comparator configured to generate a comparator output based on a comparison between (i) a feedback signal based on the output port voltage or current and (ii) a reference signal;
Zhu ‘573 disclosed comparator 503 configured to generate a comparator output based on a comparison between (i) a feedback signal 510 based on the output port voltage or current and (ii) a reference signal Vref (Fig. 5A).

an oscillator configured to generate a stream of oscillator pulses independent of the comparator output; and
Zhu ‘573 teaches pulse generator (604) (similar to 504 in Fig. 5A) and (504) can be an oscillator that generates oscillator pulses and each oscillator pulse representing logic 1 (Fig. 5A, Fig. 6) [0047].
Szepesi specifically discloses oscillator 200 to generate a stream of oscillator pulses independent of the comparator PWM COMP output (Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding oscillator to generate a stream of oscillator pulses independent of the comparator as disclosed by Szepesi because Szepesi teaches the oscillator 202 
logic circuitry configured to (i) receive the comparator output and the stream of oscillator pulses and (ii) process, based on the comparator output, the stream of oscillator pulses to generate the demand pulses.
Szepesi disclosed logic circuitry configured to (i) receive the comparator (PWM COMP) output and the stream of oscillator (200) pulses and (ii) process the stream of oscillator pulses based on the comparator (PWM COMP) output to generate 52 the demand pulses by selectively blocking certain oscillator pulses (Fig. 5, annotated).
25. (new, previously 43) The apparatus of claim 18, 
Zhu ‘573 and Mao disclosed all of the limitations of claim 18 as set forth above.

wherein the galvanic isolation circuitry further comprises a pulse transformer, separate from the transformer, configured to transmit the demand pulses from an output side of the apparatus to an input side of the apparatus.
Zhu ‘573 did not disclose pulse transformer, separate from the transformer, configured to transmit the demand pulses from an output side of the apparatus to an input side of the apparatus.
Szepesi disclosed galvanic isolation circuitry further comprises a pulse transformer TR2, separate from the transformer TR1, configured to transmit the demand pulses from an output side of the apparatus to an input side of the apparatus (Fig. 1).

    PNG
    media_image11.png
    550
    723
    media_image11.png
    Greyscale

Szepesi. Fig. 1 (annotated)
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding a tiny, inexpensive, pulse transformer (TR2) disclosed by Szepesi separate from the main transformer (TR1) to transmit the demand pulses from an output side of the apparatus to an input side of the apparatus (col. 3, lines 34-36).
29. (new, previously 47) The apparatus of claim 27, 
Zhu ‘573 and Mao disclosed all of the limitations of claim 27 as set forth above.

wherein the second pulse source circuitry comprises:
Zhu ‘573 disclosed a second pulse source circuitry 504 (Fig. 5A).

an oscillator that generates oscillator pulses; and

logic circuitry that selectively blocks certain oscillator pulses in generating the pulses conveyed from the output side of the apparatus to the input side of the apparatus.
	Zhu ‘573 disclosed oscillator pulse 505 representing logic 1 (Fig. 5A, Fig. 6) [0047]. Zhu ‘573 disclosed logic circuitry (905) selectively blocks certain oscillator pulses (904, 922) to generate the demand pulses applied to the secondary-side magnetically coupled conductor [0055] (Fig. 9). For example, logic circuitry (905) will inherently block certain pulses from the oscillator, such as spurious signals that do not correspond to logic 1.

    PNG
    media_image9.png
    575
    687
    media_image9.png
    Greyscale

	Zhu ‘573. Fig. 6, annotated


Szepesi disclosed logic circuitry that selectively blocks certain oscillator 200 pulses in generating the pulses conveyed from the output side of the apparatus to the input side of the apparatus (Fig. 5, annotated).

    PNG
    media_image10.png
    572
    790
    media_image10.png
    Greyscale

Szepesi. Fig. 5
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding logic circuitry disclosed by Szepesi for blocking some oscillator pulses based on comparator output for generating demand pulses.

30. (new, previously 48) The apparatus of claim 29, 
Zhu ‘573, Mao and Szepesi disclosed all of the limitations of claim 29 as set forth above.
	Zhu ‘573 disclosed logic circuitry (905) selectively blocks certain oscillator pulses (904, 922) to generate the demand pulses applied to the secondary-side magnetically coupled conductor [0055] (Fig. 9). For example, logic circuitry (905) will inherently block certain pulses from the oscillator, such as spurious signals that do not correspond to logic 1.
Szepesi disclosed logic circuitry configured to (i) receive the comparator (PWM COMP) output and the stream of oscillator (200) pulses and (ii) process the stream of oscillator pulses based on the comparator (PWM COMP) output to generate 52 the demand pulses by selectively blocking certain oscillator pulses (Fig. 5, annotated).
32. (new, previously 50) The apparatus of claim 27, 
Zhu ‘573 and Mao disclosed all of the limitations of claim 27 as set forth above.

wherein the second pulse source circuitry comprises:
Zhu ‘573 disclosed second pulse source circuitry 504 (Fig. 5A).

a comparator configured to generate a comparator output based on a comparison between (i) a feedback signal based on the output port voltage or current and (ii) a reference signal;


an oscillator configured to generate a stream of oscillator pulses independent of the comparator output; and
Zhu ‘573 teaches pulse generator (604) (similar to 504 in Fig. 5A) and (504) can be an oscillator to generate a stream of oscillator pulses (Fig. 5A, Fig. 6) [0047].
To the extent that Zhu ‘573 may not specifically disclose to generate oscillator pulses independent of the comparator output it would have been obvious over Szepesi.
Szepesi specifically discloses oscillator 200 to generate a stream of oscillator pulses independent of the comparator PWM COMP output (Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding oscillator to generate a stream of oscillator pulses independent of the comparator as disclosed by Szepesi because Szepesi teaches oscillator 202 output Vosc provides the ramp signal and time base for the PWM pulses (col. 7, lines 2-34) (Fig. 6).
logic circuitry configured to (i) receive the comparator output and the stream of oscillator pulses and (ii) process, based on the comparator output, the stream of oscillator pulses to generate the pulses conveyed from the output side of the apparatus to the input side of the apparatus.

Zhu ‘573 did not specifically disclose logic circuitry configured to (i) receive the comparator output and the stream of oscillator pulses and (ii) process, based on the comparator output, the stream of oscillator pulses to generate the pulses conveyed from the output side of the apparatus to the input side of the apparatus.
Szepesi disclosed logic circuitry configured to (i) receive the comparator (PWM COMP) output and the stream of oscillator (200) pulses and (ii) process the stream of oscillator pulses based on the comparator (PWM COMP) output to generate 52 the demand pulses by selectively blocking certain oscillator pulses (Fig. 5, annotated).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding logic circuitry disclosed by Szepesi to generate the pulses conveyed from the output side of the apparatus to the input side of the apparatus.

34. (new, previously 52) The apparatus of claim 27, 
Zhu ‘573 and Mao disclosed all of the limitations of claim 27 as set forth above.
Zhu ‘573 discloses galvanic isolation circuitry comprises power transformer that transmits power from the input port to the output port (Fig. 3) [0018] and disclosed transformer 
Zhu ‘573 did not specifically disclose pulse transformer, separate from the power transformer that transmits the demand pulses from the output-port side to the input-port side.
Szepesi et al. discloses pulse transformer TR2, separate from the power transformer TR1 that transmits the demand pulses from the output-port side to the input-port side (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding a tiny, inexpensive, pulse transformer (TR2) disclosed by Szepesi separate from the main transformer (TR1) to transmit the demand pulses from an output side of the apparatus to an input side of the apparatus (col. 3, lines 34-36).
36. (new, previously 54) In an isolated switched-mode power converter having an input port and an output port, a method of regulation comprising:
Zhu ‘573 disclosed method of regulation in switched-mode power conversion apparatus (“switching mode power supplies (SMPS)”) [0003] having an input port and an output port (Fig. 3).

 (a) comparing a voltage or current at the output port with a reference that is galvanically associated therewith;
Zhu ‘573 disclosed (a) comparing (comparator 503) a voltage or current at the output port with a reference Vref that is galvanically associated therewith (Fig. 5A).

(b) generating or gating demand pulses responsive to that comparison;

(c) applying the demand pulses to an output-port side of galvanic isolation circuitry;
Zhu ‘573 disclosed (c) generating or gating demand pulses 505 by Pulse Generator 504 responsive to that comparison (Fig. 5A).
(d) receiving replicas of the demand pulses from an input-port side of the galvanic isolation
Zhu ‘573 disclosed the secondary side IC applies a voltage pulse to the terminal of the secondary winding to generate a voltage/current ringing waveform during a discontinuous time of the transformer [0009].
Zhu ‘573 did not specifically disclose receiving replicas of the demand pulses from an input-port side of the galvanic isolation.
Szepesi disclosed receiving replicas of the demand pulses (PWM pulses) from an input-port side of the galvanic isolation circuit (col. 4, lines 15-17) (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art modify the secondary side controller disclosed by Zhu ‘573 by adding the secondary side controller disclosed by Szepesi for generating the demand pulses and transmitting the demand pulses via galvanic isolation circuit comprising pulse transformer to the converter primary side so that replicas of the demand pulses are received by the primary side controller for turning ON/OFF power switch on the primary side for controlling converter output voltage.

(e) adjusting commutation frequency of the converter responsive to the demand pulses to cause the voltage or current at the output port to attain a desired value, wherein step (b) comprises:
Szepesi disclosed (e) adjusting commutation frequency (switching frequency) of the converter responsive to the demand pulses to cause the voltage or current at the output port to attain a desired value (col. 12, lines 19-22).

(b1) using a diode to charge a capacitor during forward pulses of the power converter, wherein the diode and the capacitor are galvanically connected within the output-port side of the galvanic isolation circuitry; and
(b2) generating or gating the demand pulses using energy stored in the capacitor.
Zhu ‘573 disclosed a first rectifier 313 charges the first capacitor 314 of the flyback converter (Fig. 3) [0041].
Additionally, Szepesi et al. disclosed first rectifier 1N5818 charges the first capacitor (100µF, C2 10µF) of the flyback converter (Fig. 2). Specifically, Szepesi disclosed secondary-side controller 22 is supplied from the output voltage (same voltage at +ve terminal of charging capacitor 100µF) through a diode 1N5818 (rectifier) (col. 11, lines 23-24) (Fig. 2). The secondary-side controller 22 generates demand pulses shown in Fig. 1.

wherein the demand pulses are generated using energy stored in the first capacitor.
Zhu ‘573 disclosed wherein the demand pulses are generated using energy stored in the first capacitor. Specifically, Zhu ‘573 disclosed, “Switch 506, when turned on, will transfer a 
Additionally, Szepesi et al. disclosed demand pulses are generated using energy stored in the first capacitor (capacitor 100µF) (Fig. 2). Specifically, Szepesi disclosed secondary-side controller 22 is supplied from the output voltage (same voltage at +ve terminal of charging capacitor 100µF). The secondary-side controller 22 generates demand pulses shown in Fig. 1.
To the extent that Zhu ‘573 and Szepesi et al. fails to disclose a diode to charge a capacitor during forward pulses of the power converter, it would have been obvious over Mao et al.
Mao et al. disclosed diode 58 to charge capacitor Cf during forward pulses of the apparatus to generate bias voltage Vbias that is less sensitive to input voltage swings (col. 1, lines 10-18, col. 2, lines 54-62, col. 3, lines 35-42) (Fig. 9). Mao et al. teaches that the bias voltage Vbias may be used to power control circuitry and/or drivers of power switches of the converter (col. 1, lines 10-18). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding the bias circuit disclosed by Mao et al. to charge a capacitor during forward pulses of the apparatus to generate a bias voltage that is less sensitive to input voltage swings so that it may be used to power control circuitry and/or drivers of power switches of the converter.
. 



    PNG
    media_image2.png
    514
    675
    media_image2.png
    Greyscale

Mao. Fig. 9


38. (new, previously 56) The method of claim 36, 
Zhu ‘573, Mao and  Szepesi disclosed all of the limitations of claim 36 as set forth above.

step (b) comprises:
(b1)	generating oscillator pulses; and
Zhu ‘573 teaches pulse generator (604) (similar to 504 in Fig. 5A) and (504) can be an oscillator for generating oscillator pulses (Fig. 5A, Fig. 6) [0047].
(b2) 	selectively blocking certain oscillator pulses in generating the demand pulses.
	Zhu ‘573 disclosed logic circuitry (905) selectively blocks certain oscillator pulses (904, 922) to generate the demand pulses applied to the secondary-side magnetically coupled 

    PNG
    media_image9.png
    575
    687
    media_image9.png
    Greyscale

	Zhu ‘573. Fig. 6, annotated.

 Additionally, Szepesi disclosed selectively blocking certain oscillator pulses (produced by oscillator 200) in generating demand pulses (output of driver 52) based on the comparator (PWM COMP). The output driver 52 supplies demand pulses to pulse transformer TR (Fig. 5) (col. 6, lines 1-10).



    PNG
    media_image10.png
    572
    790
    media_image10.png
    Greyscale

Szepesi. Fig. 5
39. (new, previously 57) The method of claim 38, 
Zhu ‘573, Mao and Szepesi disclosed all of the limitations of claim 58 as set forth above.

wherein step (b2) comprises  selectively blocking the certain oscillator pulses from becoming demand pulses that would otherwise result in the switch being turned on, while selectively allowing other oscillator pulses to become the demand pulses that do result in the switch being turned on.
	Zhu ‘573 disclosed logic circuitry (905) selectively blocks certain oscillator pulses (904, 922) to generate the demand pulses applied to the secondary-side magnetically coupled conductor [0055] (Fig. 9). For example, logic circuitry (905) will inherently block certain pulses from the oscillator, such as spurious signals that do not correspond to logic 1.

    PNG
    media_image9.png
    575
    687
    media_image9.png
    Greyscale

	Zhu ‘573. Fig. 6, annotated

Additionally, Szepesi disclosed selectively blocking certain oscillator pulses (produced by oscillator 200) in generating demand pulses (output of driver 52) based on the comparator (PWM COMP). The output driver 52 supplies demand pulses to pulse transformer TR 2 selectively allowing other oscillator pulses to become the demand pulses that do result in the switch being turned on.  (Fig. 5) (col. 6, lines 1-10).
41. (new, previously 59) The method of claim 36, 
Zhu ‘573 and Mao disclosed all of the limitations of claim 36 as set forth above.
wherein step (b) comprises: (bl) generating a stream of oscillator pulses independent of the comparison of step (a); and

Szepesi disclosed oscillator 200 generating a stream of oscillator pulses independent of the comparison by comparator (PWM COMP) (Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding oscillator to generate a stream of oscillator pulses independent of the comparator as disclosed by Szepesi because Szepesi  teaches the oscillator 202 output Vosc provides the ramp signal and time base for the PWM pulses (col. 7, lines 2-34) (Fig. 6).
(b2) processing, based on the comparison of step (a), the stream of oscillator pulses to generate the demand pulses.
Zhu ‘573 teaches pulse generator (604) (similar to 504 in Fig. 5A) and (504) can be an oscillator for generating oscillator pulses (Fig. 5A, Fig. 6) [0047]. Thus Zhu ‘573 discloses an output-side stream of oscillator pulses to generate the demand pulses based on comparison 603 (Fig. 6).
Additionally, Szepesi disclosed oscillator 200 generating a stream of oscillator pulses to generate the demand pulses. The output driver 52 supplies demand pulses to pulse transformer TR 2 that result in the primary side switch being turned on. (Fig. 5) (col. 6, lines 1-10).
43. (new, previously 61) The method of claim 36, 
Zhu ‘573 and Mao disclosed all of the limitations of claim 36 as set forth above.

wherein the galvanic isolation circuitry comprises:
a power transformer that transmits power from the input port to the output port; and a pulse transformer, separate from the power transformer, that transmits the demand pulses from the output-port side to the input-port side.
Zhu ‘573 discloses galvanic isolation circuitry comprises power transformer that transmits power from the input port to the output port (Fig. 3) [0018].
Zhu ‘573 discloses transformer auxiliary winding 307 for receiving demand signals from the output-port side to the input-port side.
Zhu ‘573 did not specifically disclose pulse transformer, separate from the power transformer, that transmits the demand pulses from the output-port side to the input-port side.
Szepesi et al. discloses pulse transformer TR2, separate from the power transformer TR1 that transmits the demand pulses from the output-port side to the input-port side (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Zhu ‘573 by adding a tiny, inexpensive, pulse transformer (TR2) disclosed by Szepesi separate from the main transformer (TR1) to transmit the demand pulses from an output side of the apparatus to an input side of the apparatus (col. 3, lines 34-36).


    PNG
    media_image11.png
    550
    723
    media_image11.png
    Greyscale

Szepesi. Fig. 1 (annotated)

6.4	Szepesi, Mao (cl. 18, 20-27, 29-36, 38-43)

Claim(s) 18, 20-27, 29-36, and 38-43 are rejected under 35 U.S.C. 103(a) as obvious over Szepesi (US 5,498,995) and Mao et al. (US 6,466,461 B2).
Regarding independent claim 18, Szepesi discloses switched-mode power conversion apparatus (“switching power supply”) (Abstract) comprising input port VIN configured to receive input power, and switch 26 configured to commutate the input power (Fig. 1). Szepesi discloses galvanic isolation circuitry comprises a transformer TR1 having primary winding  arranged in circuit with the input port VIN and the switch 26, and secondary winding arranged in circuit with a rectifier and the output port VOUT, wherein the transformer TR1 is configured to transfer power from the input port VIN to supply voltage or current to a load connected to the output port VOUT (Fig. 1).

    PNG
    media_image7.png
    596
    831
    media_image7.png
    Greyscale

Szepesi. Fig. 1, annotated by examiner

Szepesi discloses demand pulse generator 22 (Secondary controller LM3101), (Fig. 2) details of Secondary controller LM3101 is shown in Fig. 11A that generates demand pulses (Fig.  1, annotated) to adjust a frequency of the commutation of the input power to supply a desired amount of voltage or current to the load. Specifically, Szepesi discloses frequency shift means gradually shifts the frequency of the PWM pulses at a shift rate in response to the output voltage (col. 2, lines 41-53, col. 3, lines 52-56, col. 4, lines 13-22). 
Szepesi discloses capacitor and diode both galvanically connected to the secondary winding of transformer TR1 (Fig. 1). While Szepesi disclosed rectifier to charge a capacitor for powering demand pulse generator 22 (Fig. 2), Szepesi did not specifically disclose a diode different from the rectifier poled to charge the capacitor during forward pulses of the apparatus. 

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Szepesi by adding the bias circuit disclosed by Mao et al. to charge a capacitor during forward pulses of the apparatus to generate a bias voltage that is less sensitive to input voltage swings so that it may be used to power control circuitry and/or drivers of power switches of the converter.
. 
    PNG
    media_image2.png
    514
    675
    media_image2.png
    Greyscale

Mao. Fig. 9
demand pulses instruct input-side circuitry of the apparatus to turn on the switch, the demand pulse generator is configured to generate the demand pulses when a feedback signal based on the output port voltage or current is lower in magnitude than a reference signal (col. 2, lines 42-47, col. 3, lines 51-65) (Fig. 1, 5). Szepesi et al. disclosed a demand pulse conveyed from the secondary side to the primary side has a leading edge and the primary-side controller is configured to turn on the primary-side switch in response to detecting the leading edge of the demand pulse conveyed to the primary side independent of any other demand pulses conveyed to the primary side (Fig. 1, annotated).
Regarding claims 20 and 21, Szepesi discloses demand pulse generator comprises an oscillator to generate oscillator pulses 200 and logic circuitry configured to (i) receive the comparator (PWM COMP) output and the stream of oscillator (200) pulses and (ii) process the stream of oscillator pulses based on the comparator (PWM COMP) output to generate 52 the demand pulses by selectively blocking certain oscillator pulses (Fig. 5, annotated).

    PNG
    media_image10.png
    572
    790
    media_image10.png
    Greyscale

Szepesi. Fig. 5

Regarding claim 23, Szepesi discloses demand pulse generator 22 (Fig. 1, annotated) comprises a comparator configured to generate a comparator output based on a comparison between (i) a feedback signal based on the output port voltage VOUT or current and (ii) a reference signal VREF (Fig. 5); an oscillator 200 (Fig. 5) configured to generate a stream of oscillator pulses independent of the comparator output; and logic circuitry (Fig. 5, annotated) configured to (i) receive the comparator output and the stream of oscillator pulses and (ii) process, based on the comparator output, the stream of oscillator pulses to generate the demand pulses.
Szepesi disclosed logic circuitry configured to (i) receive the comparator (PWM COMP) output and the stream of oscillator (200) pulses and (ii) process the stream of oscillator pulses based on the comparator (PWM COMP) output to generate 52 the demand pulses by selectively blocking certain oscillator pulses (Fig. 5, annotated).
Regarding claim 24, Szepesi discloses when the output port is in regulation (VOUT is normal), the input side controller 24 determines when to turn off the switch. It is the slave drivers output controlled by primary side controller 24 determines when to when to turn off the switch (col. 4, lines 19-21) (Fig. 1, annotated).


    PNG
    media_image12.png
    512
    707
    media_image12.png
    Greyscale


Regarding claim 25, Szepesi discloses galvanic isolation circuitry further comprises a pulse transformer TR2, separate from the transformer TR1, configured to transmit the demand pulses from an output side of the apparatus to an input side of the apparatus (Fig. 1).

 Regarding claim 26, Szepesi discloses the apparatus comprises the load supplied by output VOUT . Szepesi specifically discloses “light load” , “full load” (col. 11, lines 47-50) (Fig. 1).
Regarding claim 27,  Szepesi discloses switched-mode power conversion apparatus (“switching power supply”) (Abstract) comprising input port VIN configured to receive input power, and switch 26 configured to commutate the input power, a transformer TR1 comprising (i) a primary winding IN and the switch 26 and (ii) a secondary winding arranged in circuit with a rectifier and an output port VOUT, wherein the transformer TR1 is configured to supply power from the input port VIN to a load connected to the output port VOUT; and (Fig. 1). Szepesi discloses first pulse source circuitry 24 located on an input side of the apparatus and configured to generate pulses to control the switch 26 to start the power conversion; and a second pulse source circuitry 22 located on an output side of the apparatus and configured to generate pulses to control the switch 26 to continue the power conversion after being started by the first pulse source circuitry 24 (Fig. 1).
Szepesi discloses capacitor and diode both galvanically connected to the secondary winding of transformer TR1 (Fig. 1). While Szepesi disclosed rectifier to charge a capacitor for powering demand pulse generator 22 (Fig. 2), Szepesi did not specifically disclose a diode different from the rectifier poled to charge the capacitor during forward pulses of the apparatus. 
In an analogous art, Mao et al. disclosed bias circuit comprising second diode 58 different from the rectifier diode (CR1, CR2) to charge capacitor Cf during forward pulses of the apparatus to generate bias voltage Vbias that is less sensitive to input voltage swings (col. 1, lines 10-18, col. 2, lines 54-62, col. 3, lines 35-42) (Fig. 9). Mao et al. teaches that the bias voltage Vbias may be used to power control circuitry and/or drivers of power switches of the converter (col. 1, lines 10-18). The bias circuit of Mao is the same as the circuit disclosed in the ‘152 patent (Fig. 4) wherein a second diode 417d different from the rectifier diode 300d is shown to charge capacitor 419d during forward pulses of the apparatus to power the demand pulse generator by the energy stored in the capacitor (See ‘152 patent, Fig. 4 annotated below).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Szepesi by adding the bias circuit disclosed by Mao et al. to charge a capacitor 
. 
    PNG
    media_image2.png
    514
    675
    media_image2.png
    Greyscale

Mao. Fig. 9

Regarding claim 28, Szepesi discloses pulse generated by second pulse source circuitry 22 are demand pulses, and the demand pulses instruct input-side circuitry 24 of the apparatus to turn on the switch 26, the demand pulse generator 22 is configured to generate the demand pulses when a feedback signal based on the output port voltage VOUT or current is lower in magnitude than a reference signal VREF  (Fig. 3) (col. 2, lines 42-47, col. 3, lines 51-65) (Fig. 1, 5). Szepesi et al. disclosed a demand pulse conveyed from the secondary side 22 to the primary side 24 has a leading edge and the primary-side controller 24 is configured to turn on the primary-side switch 26 in response to detecting the leading edge of the demand pulse conveyed to the primary side 24 independent of any other demand pulses conveyed to the primary side (Fig. 1, annotated).

    PNG
    media_image7.png
    596
    831
    media_image7.png
    Greyscale

Szepesi. Fig. 1, annotated by examiner

Regarding claim 29, Szepesi discloses second pulse source circuitry 22 comprises: an oscillator 200 that generates oscillator pulses; and logic circuitry selectively blocking certain oscillator 200 pulses in generating the pulses conveyed from the output side of the apparatus to the input side of the apparatus (Fig. 5, annotated).

Regarding claim 30, Szepesi discloses the logic circuitry is configured to selectively block the certain oscillator 200 (Fig. 5) pulses from becoming pulses that would otherwise result in the switch 26 (Fig. 1) being turned on, while selectively allowing other oscillator 200 pulses to become the pulses that do result in the switch 26 being turned on.


    PNG
    media_image10.png
    572
    790
    media_image10.png
    Greyscale

Szepesi. Fig. 5, annotated

Regarding claim 31, Szepesi discloses wherein the second pulse source circuitry 22 (Fig. 5) is configured to process, based on a comparator output (ERROR AMP), an output-side stream of oscillator 200 pulses to generate the pulses at output driver 52 conveyed from the output side of the apparatus (secondary-side) to the input side of the apparatus via pulse transformer TR2 (col. 6, lines 1-10) (Fig. 1, 2). 

Regarding claim 32, Szepesi discloses the second pulse source circuitry 22 comprises: a comparator configured to generate a comparator output (ERROR AMP) based on a comparison between (i) a feedback signal (FB 13) based on the output port voltage or current and (ii) a reference signal VREF; an oscillator 200 configured to generate a stream of oscillator pulses independent of the comparator output; and logic circuitry configured to (i) receive the OUT) (Fig. 5) of the apparatus to the input side of the apparatus (col. 6, lines 1-10) (Fig. 1, 5).

Regarding claim 33, Szepesi discloses when the output port is in regulation (VOUT is normal), the input side controller 24 determines when to turn off the switch. It is the slave drivers output controlled by primary side controller 24 determines when to when to turn off the switch (col. 4, lines 19-21) (Fig. 1, annotated).

Regarding claim 34, Szepesi discloses pulse transformer TR2, separate from the transformer TR1, configured to transmit the pulses from an output side (8 VOUT) (Fig. 5) of the apparatus to an input side of the apparatus (Fig. 1).

Regarding claim 35, Szepesi discloses the apparatus comprises the load supplied by output VOUT . Szepesi specifically discloses “light load” , “full load” (col. 11, lines 47-50) (Fig. 1).

Regarding claim 36, Szepesi discloses method for an isolated switched-mode power converter having an input port and an output port, a method of regulation comprising (a) comparing a voltage VOUT or current at the output port with a reference 43 VREF that is galvanically associated therewith;
(b) generating or gating demand pulses responsive to that comparison (Fig. 1);

(d) receiving replicas of the demand pulses from an input-port side of the galvanic isolation circuitry TR2 (Fig. 1); and
(e) adjusting commutation frequency of the converter responsive to the demand pulses to cause the voltage or current at the output port VOUT to attain a desired value (col. 2, lines 41-62). 
Szepesi discloses a capacitor and diode rectifier both galvanically connected to the secondary winding of transformer TR1 (Fig. 1). While Szepesi disclosed diode rectifier to charge a capacitor for powering demand pulse generator 22 (Fig. 2), Szepesi did not specifically disclose the step (b1)  using a diode to charge the capacitor during forward pulses of the apparatus. 
In an analogous art, Mao et al. disclosed bias circuit comprising second diode 58 different from the rectifier diode (CR1, CR2) to charge capacitor Cf during forward pulses of the apparatus to generate bias voltage Vbias that is less sensitive to input voltage swings (col. 1, lines 10-18, col. 2, lines 54-62, col. 3, lines 35-42) (Fig. 9). Mao et al. teaches that the bias voltage Vbias may be used to power control circuitry and/or drivers of power switches of the converter (col. 1, lines 10-18). The bias circuit of Mao is the same as the circuit disclosed in the ‘152 patent (Fig. 4) wherein a second diode 417d different from the rectifier diode 300d is shown to charge capacitor 419d during forward pulses of the apparatus to power the demand pulse generator by the energy stored in the capacitor (See ‘152 patent, Fig. 4 annotated below).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Szepesi by adding the bias circuit disclosed by Mao et al. to charge a capacitor during forward pulses of the apparatus to generate a bias voltage that is less sensitive to input 
. 
    PNG
    media_image2.png
    514
    675
    media_image2.png
    Greyscale

Mao. Fig. 9

Regarding claim 37, Szepesi discloses pulse generated by second pulse source circuitry 22 are demand pulses, and the demand pulses instruct input-side circuitry 24 of the apparatus to turn on the switch 26 on the input-port side and the input-side circuitry 24 determines when to turn off the switch independent of the demand pulses. Szepesi discloses the demand pulses are generated when a feedback signal FB 13 (Fig. 2) based on the output port voltage VOUT or current is lower in magnitude than a reference signal and the output port VOUT is regulated by driving the feedback (“feedback techniques”) to match the reference signal (col. 4, lines 63-67).
Szepesi discloses feedback FB 13 (Fig. 2) from the output-port VOUT side to the input-port side for regulating the output port voltage VOUT or current is provided solely by the demand 

    PNG
    media_image7.png
    596
    831
    media_image7.png
    Greyscale

Szepesi. Fig. 1, annotated by examiner

Szepesi discloses when a particular demand pulse (Fig. 1, annotated) results in a particular occurrence of the switch 26 turning on, the particular occurrence of the switch 26 turning on is in response to detecting the leading edge of the particular demand pulse independent of any other demand pulses conveyed from the output-port side to the input port side and independent of any other pulse edges appearing on the input-port side; and 
step (b) comprises generating a demand pulse whenever a magnitude of the output port voltage VOUT or current is below a magnitude of the output port's regulation voltage or current (col. 6, lines 1-10)(Fig. 1, 5).

wherein step (b) comprises: generating oscillator 200 pulses; and selectively blocking (see logic circuit in annotated Fig. 5) certain oscillator pulses in generating the demand pulses (Fig. 5, annotated).

    PNG
    media_image10.png
    572
    790
    media_image10.png
    Greyscale

Szepesi. Fig. 5, annotated
.

Regarding claim 39, Szepesi discloses wherein step (b2) comprises selectively
blocking the certain oscillator pulses from becoming demand pulses that would otherwise result in the
switch being turned on, while selectively allowing other oscillator pulses to become the demand pulses
that do result in the switch being turned on (see logic circuit in annotated Fig. 5).

Regarding claim 40, Szepesi discloses wherein step (b) comprises processing,
based on the comparison of step (a), an output-side stream of oscillator pulses at the output (OUTPUT DRIVER) to generate the demand pulses VOUT. (Fig. 5).


Regarding claim 42, Szepesi discloses when the output port is in regulation, the determination of when to turn off the switch is always originated on the input port side and never on the output-port side (col. 5, lines 10-17)(Fig. 2, 3).

Regarding claim 43, Szepesi discloses wherein the galvanic isolation circuitry comprises: a power transformer TR1 that transmits power from the input port VIN to the output port VOUT (Fig. 1); and a pulse transformer TR2, separate from the power transformer TR1, that transmits the demand pulses from the output-port side to the input-port side (Fig. 1, annotated).

    PNG
    media_image13.png
    512
    697
    media_image13.png
    Greyscale


Szepesi. Fig. 1, annotated

6.5	Szepesi, Mao, Quigley (cl. 19, 28, 37)

Claim(s) 19, 28, and 37 are rejected under 35 U.S.C. 103(a) as obvious over Szepesi et al. (US 5,498,995) and Mao et al. (US 6,466,461 B2), or Szepesi et al. (US 5,498,995), Mao et al. (US 6,466,461 B2), and Quigley et al. (US 5,825,640).
Regarding claim 19, Szepesi discloses demand pulses instruct input-side circuitry of the apparatus to turn on the switch, the demand pulse generator is configured to generate the demand pulses when a feedback signal based on the output port voltage or current is lower in magnitude than a reference signal (col. Szepesi et al. disclosed a demand pulse conveyed from the secondary side to the primary side has a leading edge and the primary-side controller is configured to turn on the primary-side switch in response to detecting the leading edge of the demand pulse conveyed to the primary side independent of any other demand pulses conveyed to the primary side (Fig. 1, annotated).

    PNG
    media_image7.png
    596
    831
    media_image7.png
    Greyscale

Szepesi. Fig. 1, annotated by examiner
To the extent that Szepesi et al. may not specifically disclose turning on a switching transistor in response to detecting the leading edge of a pulse it would have been obvious over Quigley et al. as it is conventional method of turning on a switching transistor in response to detecting the leading edge of a pulse.
Quigley et al. (US 5,825,640) disclosed it is known in the prior-art circuit for turning on a switching transistor in response to detecting the leading edge of a pulse (col. 3, lines 46-51).

    PNG
    media_image8.png
    153
    346
    media_image8.png
    Greyscale

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Szepesi et al. by adding circuit responsive to detecting the leading edge of a pulse disclosed by Quigley et al. for turning on a switching transistor.    
Regarding claim 28, Szepesi discloses pulse generated by second pulse source circuitry 22 are demand pulses, and the demand pulses instruct input-side circuitry 24 of the apparatus to turn on the switch 26, the demand pulse generator 22 is configured to generate the demand pulses when a feedback signal based on the output port voltage VOUT or current is lower in magnitude than a reference signal VREF  (Fig. 3) (col. 2, lines 42-47, col. 3, lines 51-65) (Fig. 1, 5). Szepesi et al. disclosed a demand pulse conveyed from the secondary side 22 to the primary side 24 has a leading edge and the primary-side controller 24 is configured to turn on the primary-side switch 26 in response to detecting the leading edge of the demand pulse conveyed to the primary side 24 independent of any other demand pulses conveyed to the primary side (Fig. 1, annotated).
To the extent that Szepesi et al. may not specifically disclose turning on a switching transistor in response to detecting the leading edge of a pulse it would have been obvious over Quigley et al. as it is conventional method of turning on a switching transistor in response to detecting the leading edge of a pulse.
Quigley et al. (US 5,825,640) disclosed it is known in the prior-art circuit for turning on a switching transistor in response to detecting the leading edge of a pulse (col. 3, lines 46-51).

    PNG
    media_image8.png
    153
    346
    media_image8.png
    Greyscale

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Szepesi et al. by adding circuit responsive to detecting the leading edge of a pulse disclosed by Quigley et al. for turning on a switching transistor.    

Regarding claim 37, Szepesi discloses pulse generated by second pulse source circuitry 22 are demand pulses, and the demand pulses instruct input-side circuitry 24 of the apparatus to turn on the switch 26 on the input-port side and the input-side circuitry 24 determines when to turn off the switch independent of the demand pulses. Szepesi discloses the demand pulses are generated when a feedback signal FB 13 (Fig. 2) based on the output port voltage VOUT or current is lower in magnitude than a reference signal and the output port VOUT is regulated by driving the feedback (“feedback techniques”) to match the reference signal (col. 4, lines 63-67). Szepesi discloses feedback FB 13 (Fig. 2) from the output-port VOUT side to the input-port side for regulating the output port voltage VOUT or current is provided solely by the demand pulses (Fig. 1, 2). Each demand pulse conveyed from the output-port side to the input-port side has a leading edge (Fig. 1, annotated).
Szepesi discloses when a particular demand pulse (Fig. 1, annotated) results in a particular occurrence of the switch 26 turning on, the particular occurrence of the switch 26 turning on is in response to detecting the leading edge of the particular demand pulse 
step (b) comprises generating a demand pulse whenever a magnitude of the output port voltage VOUT or current is below a magnitude of the output port's regulation voltage or current (col. 6, lines 1-10)(Fig. 1, 5).
To the extent that Szepesi et al. may not specifically disclose turning on a switching transistor in response to detecting the leading edge of a pulse it would have been obvious over Quigley et al. as it is conventional method of turning on a switching transistor in response to detecting the leading edge of a pulse.
Quigley et al. (US 5,825,640) disclosed it is known in the prior-art circuit for turning on a switching transistor in response to detecting the leading edge of a pulse (col. 3, lines 46-51).

    PNG
    media_image8.png
    153
    346
    media_image8.png
    Greyscale

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Szepesi et al by adding circuit responsive to detecting the leading edge of a pulse disclosed by Quigley et al. for turning on a switching transistor.    

6.6	Szepesi, AN1283 (cl. 18, 20-27, 29-36, 38-43)

Claim(s) 18, 20-27, 29-36, and 38-43 are rejected under 35 U.S.C. 103(a) as obvious over Szepesi (US 5,498,995) and the Application Note AN1283 (A BATTERY CHARGER USING TSM101, Published May 2001, hereinafter ‘the Application Note AN1283).
Regarding independent claim 18, Szepesi discloses switched-mode power conversion apparatus (“switching power supply”) (Abstract) comprising input port VIN configured to receive input power, and switch 26 configured to commutate the input power (Fig. 1). Szepesi discloses galvanic isolation circuitry comprises a transformer TR1 having primary winding  arranged in circuit with the input port VIN and the switch 26, and secondary winding arranged in circuit with a rectifier and the output port VOUT, wherein the transformer TR1 is configured to transfer power from the input port VIN to supply voltage or current to a load connected to the output port VOUT (Fig. 1).

    PNG
    media_image7.png
    596
    831
    media_image7.png
    Greyscale

Szepesi. Fig. 1, annotated by examiner
Szepesi discloses demand pulse generator 22 (Secondary controller LM3101), (Fig. 2) details of Secondary controller LM3101 is shown in Fig. 11A that generates demand pulses (Fig. 
Szepesi discloses capacitor and diode both galvanically connected to the secondary winding of transformer TR1 (Fig. 1). While Szepesi disclosed rectifier to charge a capacitor for powering demand pulse generator 22 (Fig. 2), Szepesi did not specifically disclose a diode different from the rectifier poled to charge the capacitor during forward pulses of the apparatus. 
In an analogous art, the Application Note AN1283 disclosed battery charger using the TSM101 integrated circuit comprising bias circuit comprising second diode D2 different from the rectifier diode D1 to charge capacitor Caux during forward pulses of the apparatus to generate bias voltage for powering the integrated circuit TSM101 by the energy stored in the capacitor (Fig. 5).

    PNG
    media_image14.png
    471
    737
    media_image14.png
    Greyscale

Application Note AN1283. Figure 5

 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Szepesi by adding the bias circuit disclosed Application Note AN1283 to charge a capacitor during forward pulses of the apparatus to generate a bias voltage that is less sensitive to input voltage swings so that it may be used to power control circuitry and/or drivers of power switches of the converter.
Regarding claim 19, Szepesi discloses demand pulses instruct input-side circuitry of the apparatus to turn on the switch, the demand pulse generator is configured to generate the demand pulses when a feedback signal based on the output port voltage or current is lower in magnitude than a reference signal (col. 2, lines 42-47, col. 3, lines 51-65) (Fig. 1, 5). Szepesi et al. disclosed a demand pulse conveyed from 
Regarding claims 20 and 21, Szepesi discloses demand pulse generator comprises an oscillator to generate oscillator pulses 200 and logic circuitry configured to (i) receive the comparator (PWM COMP) output and the stream of oscillator (200) pulses and (ii) process the stream of oscillator pulses based on the comparator (PWM COMP) output to generate 52 the demand pulses by selectively blocking certain oscillator pulses (Fig. 5, annotated).

    PNG
    media_image10.png
    572
    790
    media_image10.png
    Greyscale

Szepesi. Fig. 5
Regarding claim 22, Szepesi discloses demand pulse generator is configured to process, based on a comparator (PWM COMP) output, an output-side stream of oscillator 200 pulses to generate the demand pulses (Fig. 5).
OUT or current and (ii) a reference signal VREF (Fig. 5); an oscillator 200 (Fig. 5) configured to generate a stream of oscillator pulses independent of the comparator output; and logic circuitry (Fig. 5, annotated) configured to (i) receive the comparator output and the stream of oscillator pulses and (ii) process, based on the comparator output, the stream of oscillator pulses to generate the demand pulses.
Szepesi disclosed logic circuitry configured to (i) receive the comparator (PWM COMP) output and the stream of oscillator (200) pulses and (ii) process the stream of oscillator pulses based on the comparator (PWM COMP) output to generate 52 the demand pulses by selectively blocking certain oscillator pulses (Fig. 5, annotated).
Regarding claim 24, Szepesi discloses when the output port is in regulation (VOUT is normal), the input side controller 24 determines when to turn off the switch. It is the slave drivers output controlled by primary side controller 24 determines when to when to turn off the switch (col. 4, lines 19-21) (Fig. 1, annotated).


    PNG
    media_image12.png
    512
    707
    media_image12.png
    Greyscale


Regarding claim 25, Szepesi discloses galvanic isolation circuitry further comprises a pulse transformer TR2, separate from the transformer TR1, configured to transmit the demand pulses from an output side of the apparatus to an input side of the apparatus (Fig. 1).

 Regarding claim 26, Szepesi discloses the apparatus comprises the load supplied by output VOUT . Szepesi specifically discloses “light load” , “full load” (col. 11, lines 47-50) (Fig. 1).
Regarding claim 27,  Szepesi discloses switched-mode power conversion apparatus (“switching power supply”) (Abstract) comprising input port VIN configured to receive input power, and switch 26 configured to commutate the input power, a transformer TR1 comprising (i) a primary winding IN and the switch 26 and (ii) a secondary winding arranged in circuit with a rectifier and an output port VOUT, wherein the transformer TR1 is configured to supply power from the input port VIN to a load connected to the output port VOUT; and (Fig. 1). Szepesi discloses first pulse source circuitry 24 located on an input side of the apparatus and configured to generate pulses to control the switch 26 to start the power conversion; and a second pulse source circuitry 22 located on an output side of the apparatus and configured to generate pulses to control the switch 26 to continue the power conversion after being started by the first pulse source circuitry 24 (Fig. 1).
Szepesi discloses capacitor and diode both galvanically connected to the secondary winding of transformer TR1 (Fig. 1). While Szepesi disclosed rectifier to charge a capacitor for powering demand pulse generator 22 (Fig. 2), Szepesi did not specifically disclose a diode different from the rectifier poled to charge the capacitor during forward pulses of the apparatus. 
In an analogous art, the Application Note AN1283 disclosed battery charger using the TSM101 integrated circuit comprising bias circuit comprising second diode D2 different from the rectifier diode D1 to charge capacitor Caux during forward pulses of the apparatus to generate bias voltage for powering the integrated circuit TSM101 by the energy stored in the capacitor (Fig. 5).

    PNG
    media_image14.png
    471
    737
    media_image14.png
    Greyscale

Application Note AN1283. Figure 5

 At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Szepesi by adding the bias circuit disclosed Application Note AN1283 to charge a capacitor during forward pulses of the apparatus to generate a bias voltage that is less sensitive to input voltage swings so that it may be used to power control circuitry and/or drivers of power switches of the converter.

Regarding claim 28, Szepesi discloses pulse generated by second pulse source circuitry 22 are demand pulses, and the demand pulses instruct input-side circuitry 24 of the apparatus to turn on the switch 26, the demand pulse generator 22 is configured to generate the demand pulses when a feedback signal based on the output port voltage VOUT or current is lower in magnitude than a reference signal VREF  (Fig. 3) Szepesi et al. disclosed a demand pulse conveyed from the secondary side 22 to the primary side 24 has a leading edge and the primary-side controller 24 is configured to turn on the primary-side switch 26 in response to detecting the leading edge of the demand pulse conveyed to the primary side 24 independent of any other demand pulses conveyed to the primary side (Fig. 1, annotated).

    PNG
    media_image7.png
    596
    831
    media_image7.png
    Greyscale

Szepesi. Fig. 1, annotated by examiner

Regarding claim 29, Szepesi discloses second pulse source circuitry 22 comprises: an oscillator 200 that generates oscillator pulses; and logic circuitry selectively blocking certain oscillator 200 pulses in generating the pulses conveyed from the output side of the apparatus to the input side of the apparatus (Fig. 5, annotated).




    PNG
    media_image10.png
    572
    790
    media_image10.png
    Greyscale

Szepesi. Fig. 5, annotated

Regarding claim 31, Szepesi discloses wherein the second pulse source circuitry 22 (Fig. 5) is configured to process, based on a comparator output (ERROR AMP), an output-side stream of oscillator 200 pulses to generate the pulses at output driver 52 conveyed from the output side of the apparatus (secondary-side) to the input side of the apparatus via pulse transformer TR2 (col. 6, lines 1-10) (Fig. 1, 2). 

REF; an oscillator 200 configured to generate a stream of oscillator pulses independent of the comparator output; and logic circuitry configured to (i) receive the comparator output (ERROR AMP) and the stream of oscillator 200 pulses and (ii) process, based on the comparator output, the stream of oscillator pulses to generate the pulses conveyed from the output side (8 VOUT) (Fig. 5) of the apparatus to the input side of the apparatus (col. 6, lines 1-10) (Fig. 1, 5).

Regarding claim 33, Szepesi discloses when the output port is in regulation (VOUT is normal), the input side controller 24 determines when to turn off the switch. It is the slave drivers output controlled by primary side controller 24 determines when to when to turn off the switch (col. 4, lines 19-21) (Fig. 1, annotated).

Regarding claim 34, Szepesi discloses pulse transformer TR2, separate from the transformer TR1, configured to transmit the pulses from an output side (8 VOUT) (Fig. 5) of the apparatus to an input side of the apparatus (Fig. 1).

Regarding claim 35, Szepesi discloses the apparatus comprises the load supplied by output VOUT . Szepesi specifically discloses “light load” , “full load” (col. 11, lines 47-50) (Fig. 1).

OUT or current at the output port with a reference 43 VREF that is galvanically associated therewith;
(b) generating or gating demand pulses responsive to that comparison (Fig. 1);
(c) applying the demand pulses to an output-port side of galvanic isolation circuitry TR2 (Fig. 1);
(d) receiving replicas of the demand pulses from an input-port side of the galvanic isolation circuitry TR2 (Fig. 1); and
(e) adjusting commutation frequency of the converter responsive to the demand pulses to cause the voltage or current at the output port VOUT to attain a desired value (col. 2, lines 41-62). 
Szepesi discloses a capacitor and diode rectifier both galvanically connected to the secondary winding of transformer TR1 (Fig. 1). While Szepesi disclosed diode rectifier to charge a capacitor for powering demand pulse generator 22 (Fig. 2), Szepesi did not specifically disclose the step (b1)  using a diode to charge the capacitor during forward pulses of the apparatus. 
In an analogous art, the Application Note AN1283 disclosed battery charger using the TSM101 integrated circuit comprising bias circuit comprising second diode D2 different from the rectifier diode D1 to charge capacitor Caux during forward pulses of the apparatus to generate bias voltage for powering the integrated circuit TSM101 by the energy stored in the capacitor (Fig. 5).

    PNG
    media_image14.png
    471
    737
    media_image14.png
    Greyscale

Application Note AN1283. Figure 5

 At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Szepesi by adding the bias circuit disclosed Application Note AN1283 to charge a capacitor during forward pulses of the apparatus to generate a bias voltage that is less sensitive to input voltage swings so that it may be used to power control circuitry and/or drivers of power switches of the converter.
Regarding claim 37, Szepesi discloses pulse generated by second pulse source circuitry 22 are demand pulses, and the demand pulses instruct input-side circuitry 24 of the apparatus to turn on the switch 26 on the input-port side and the input-side circuitry 24 determines when to turn off the switch independent of the demand pulses. Szepesi discloses the demand pulses are generated when a feedback signal FB 13 (Fig. 2) based on the output port voltage VOUT or current is lower OUT is regulated by driving the feedback (“feedback techniques”) to match the reference signal (col. 4, lines 63-67).
Szepesi discloses feedback FB 13 (Fig. 2) from the output-port VOUT side to the input-port side for regulating the output port voltage VOUT or current is provided solely by the demand pulses (Fig. 1, 2). Each demand pulse conveyed from the output-port side to the input-port side has a leading edge (Fig. 1, annotated).

    PNG
    media_image7.png
    596
    831
    media_image7.png
    Greyscale

Szepesi. Fig. 1, annotated
Szepesi discloses when a particular demand pulse (Fig. 1, annotated) results in a particular occurrence of the switch 26 turning on, the particular occurrence of the switch 26 turning on is in response to detecting the leading edge of the particular demand pulse independent of any other demand pulses conveyed from the output-port side to the input port side and independent of any other pulse edges appearing on the input-port side; and 
OUT or current is below a magnitude of the output port's regulation voltage or current (col. 6, lines 1-10)(Fig. 1, 5).

Regarding claim 38, Szepesi discloses wherein step (b) comprises: generating oscillator 200 pulses; and selectively blocking (see logic circuit in annotated Fig. 5) certain oscillator pulses in generating the demand pulses (Fig. 5, annotated).

    PNG
    media_image10.png
    572
    790
    media_image10.png
    Greyscale

Szepesi. Fig. 5, annotated
Regarding claim 39, Szepesi discloses wherein step (b2) comprises selectively
blocking the certain oscillator pulses from becoming demand pulses that would otherwise result in the
switch being turned on, while selectively allowing other oscillator pulses to become the demand pulses
that do result in the switch being turned on (see logic circuit in annotated Fig. 5).

wherein step (b) comprises processing,
based on the comparison of step (a), an output-side stream of oscillator pulses at the output (OUTPUT DRIVER) to generate the demand pulses VOUT. (Fig. 5).

Regarding claim 41, Szepesi discloses wherein step (b) comprises: (bl) generating a stream of oscillator 200 pulses independent of the comparison of step (a); and (b2) processing, based on the comparison of step (a), the stream of oscillator 200 pulses to generate the demand pulses VOUT (Fig. 5, annotated).

Regarding claim 42, Szepesi discloses when the output port is in regulation, the determination of when to turn off the switch is always originated on the input port side and never on the output-port side (col. 5, lines 10-17)(Fig. 2, 3).

Regarding claim 43, Szepesi discloses wherein the galvanic isolation circuitry comprises: a power transformer TR1 that transmits power from the input port VIN to the output port VOUT (Fig. 1); and a pulse transformer TR2, separate from the power transformer TR1, that transmits the demand pulses from the output-port side to the input-port side (Fig. 1, annotated).

    PNG
    media_image13.png
    512
    697
    media_image13.png
    Greyscale


Szepesi. Fig. 1, annotated

6.7	Szepesi, AN1283, Quigley (cl. 19, 28, 37)

Claim(s) 19, 28, and 37 are rejected under 35 U.S.C. 103(a) as obvious over Szepesi et al. (US 5,498,995) and AN1283, or Szepesi et al. (US 5,498,995),  AN1283, and Quigley et al. (US 5,825,640).
Regarding claim 19, Szepesi discloses demand pulses instruct input-side circuitry of the apparatus to turn on the switch, the demand pulse generator is configured to generate the demand pulses when a feedback signal based on the output port voltage or current is lower in magnitude than a reference signal (col. Szepesi et al. disclosed a demand pulse conveyed from the secondary side to the primary side has a leading edge and the primary-side controller is configured to turn on the primary-side switch in response to detecting the leading edge of the demand pulse conveyed to the primary side independent of any other demand pulses conveyed to the primary side (Fig. 1, annotated).

    PNG
    media_image7.png
    596
    831
    media_image7.png
    Greyscale

Szepesi. Fig. 1, annotated by examiner
To the extent that Szepesi et al. may not specifically disclose turning on a switching transistor in response to detecting the leading edge of a pulse it would have been obvious over Quigley et al. as it is conventional method of turning on a switching transistor in response to detecting the leading edge of a pulse.
Quigley et al. (US 5,825,640) disclosed it is known in the prior-art circuit for turning on a switching transistor in response to detecting the leading edge of a pulse (col. 3, lines 46-51).

    PNG
    media_image8.png
    153
    346
    media_image8.png
    Greyscale

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Szepesi et al. by adding circuit responsive to detecting the leading edge of a pulse disclosed by Quigley et al. for turning on a switching transistor.    
Regarding claim 28, Szepesi discloses pulse generated by second pulse source circuitry 22 are demand pulses, and the demand pulses instruct input-side circuitry 24 of the apparatus to turn on the switch 26, the demand pulse generator 22 is configured to generate the demand pulses when a feedback signal based on the output port voltage VOUT or current is lower in magnitude than a reference signal VREF  (Fig. 3) (col. 2, lines 42-47, col. 3, lines 51-65) (Fig. 1, 5). Szepesi et al. disclosed a demand pulse conveyed from the secondary side 22 to the primary side 24 has a leading edge and the primary-side controller 24 is configured to turn on the primary-side switch 26 in response to detecting the leading edge of the demand pulse conveyed to the primary side 24 independent of any other demand pulses conveyed to the primary side (Fig. 1, annotated).
To the extent that Szepesi et al. may not specifically disclose turning on a switching transistor in response to detecting the leading edge of a pulse it would have been obvious over Quigley et al. as it is conventional method of turning on a switching transistor in response to detecting the leading edge of a pulse.
Quigley et al. (US 5,825,640) disclosed it is known in the prior-art circuit for turning on a switching transistor in response to detecting the leading edge of a pulse (col. 3, lines 46-51).

    PNG
    media_image8.png
    153
    346
    media_image8.png
    Greyscale

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Szepesi et al. by adding circuit responsive to detecting the leading edge of a pulse disclosed by Quigley et al. for turning on a switching transistor.    

Regarding claim 37, Szepesi discloses pulse generated by second pulse source circuitry 22 are demand pulses, and the demand pulses instruct input-side circuitry 24 of the apparatus to turn on the switch 26 on the input-port side and the input-side circuitry 24 determines when to turn off the switch independent of the demand pulses. Szepesi discloses the demand pulses are generated when a feedback signal FB 13 (Fig. 2) based on the output port voltage VOUT or current is lower in magnitude than a reference signal and the output port VOUT is regulated by driving the feedback (“feedback techniques”) to match the reference signal (col. 4, lines 63-67). Szepesi discloses feedback FB 13 (Fig. 2) from the output-port VOUT side to the input-port side for regulating the output port voltage VOUT or current is provided solely by the demand pulses (Fig. 1, 2). Each demand pulse conveyed from the output-port side to the input-port side has a leading edge (Fig. 1, annotated).
Szepesi discloses when a particular demand pulse (Fig. 1, annotated) results in a particular occurrence of the switch 26 turning on, the particular occurrence of the switch 26 turning on is in response to detecting the leading edge of the particular demand pulse 
step (b) comprises generating a demand pulse whenever a magnitude of the output port voltage VOUT or current is below a magnitude of the output port's regulation voltage or current (col. 6, lines 1-10)(Fig. 1, 5).
To the extent that Szepesi et al. may not specifically disclose turning on a switching transistor in response to detecting the leading edge of a pulse it would have been obvious over Quigley et al. as it is conventional method of turning on a switching transistor in response to detecting the leading edge of a pulse.
Quigley et al. (US 5,825,640) disclosed it is known in the prior-art circuit for turning on a switching transistor in response to detecting the leading edge of a pulse (col. 3, lines 46-51).

    PNG
    media_image8.png
    153
    346
    media_image8.png
    Greyscale

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Szepesi et al by adding circuit responsive to detecting the leading edge of a pulse disclosed by Quigley et al. for turning on a switching transistor.    



7.0	OBVIOUS DOUBLE PATENTING (ODP)

The nonstatutory obvious double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

7.1	ODP RE47031 (cl. 18, 20, 21, 23, 27, 35)

Claims, 
18	20	 21	 23	 27	35 
are rejected on the ground of nonstatutory double patenting as being unpatentable over claims,
 1	5	5	2	10	10	 
respectively of U.S. Patent No. RE47031. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed limitations have been claimed in the RE47031 patent.
Regarding claim 18, RE47031 claim 1 discloses switched-mode power conversion apparatus including input port to receive input power, a switch configured to commutate the input power, galvanic isolation circuitry configured to provide galvanic isolation between the input port and an output port, transformer having primary and secondary windings connected to input and output ports respectively, demand pulse generator galvanically connected to the secondary winding and configured to generate demand pulses applied via the galvanic isolation circuitry to the switch to adjust a frequency of the commutation of the input power to supply a desired amount of voltage or current to the load. RE47031 claim 1 discloses a capacitor and a 
Regarding claims 20 and 21, RE47031 claim 5 disclosed all of the claim limitations as set including logic circuitry to selectively block (selectively gate) certain oscillator pulses in generating the demand pulses.

Regarding claim 23, RE47031 claim 2 disclosed all of the claim limitations including comparator (comparison circuitry) to generate a comparator output based on a comparison between (i) a feedback signal based on the output port voltage or current and (ii) a reference signal.

Regarding claim 27, RE47031 claim 10 discloses all of the claimed limitations including galvanically isolated switched-mode power conversion, comprising first and second pulse source circuitry, a capacitor and a diode both galvanically connected to the secondary winding, wherein: the diode is different from the rectifier and is poled to charge the capacitor during forward pulses of the apparatus; and the second pulse source circuitry is powered by energy stored in the capacitor to generate the pulses.

Regarding claim 35, RE47031 claim 10 disclosed apparatus comprises the load (“load connected to the output port”).
7.2	ODP RE47031, Szepesi (cl. 18, 20-27, 29-36, 38-43)

Claims, 
22	24	25	26	29	30	31	32	33	34	36	37	38	39	40	41	42	43	
are rejected on the ground of nonstatutory double patenting as being unpatentable over claims,

1	1	1	1	10	10	10	10	10	10	18	34	18	18	18	22	20	26	

respectively of Reissue Patent # RE47031 in view of Szepesi et al. (US 5,498,995). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed limitations have been claimed in the RE47031.

Regarding claim 22, RE47031 claim 1 disclosed all of the claim limitations as set forth above except comparator to process an output-side stream of oscillator pulses to generate the demand pulses based on comparator.
Szepesi disclosed a comparator (PWM COMP) to process an output-side stream of oscillator 200 pulses to generate the demand pulses based on comparator output.(Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 1 of RE47031 by adding comparator disclosed by Szepesi to process   oscillator pulses to generate demand pulses.

Szepesi disclosed the controller 24 on the input side turns off the switch 26 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 1 of RE47031 by adding the controller on the input side disclosed by Szepesi to turn off the switch.

Regarding claim 25, RE47031 claim 1 disclosed all of the claim limitations as set forth above except pulse transformer.
Szepesi disclosed pulse transformer (TR2) to transmit demand pulses from output side of the apparatus to an input side of the apparatus (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 1 of RE47031 by adding pulse transformer disclosed by Szepesi to transmit demand pulses from output side of the apparatus to an input side of the apparatus.

Regarding claim 26, RE47031 claim 1 disclosed apparatus comprises the load (“load connected to the output port”).


Szepesi disclosed logic circuitry to selectively block certain oscillator pulses in generating the demand pulses (Fig. 5, annotated).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 1 of RE47031 by adding fast logic circuitry disclosed by Szepesi to  selectively block certain oscillator pulses to generate demand pulses.

Regarding claim 31, RE47031 claim 10 disclosed all of the claim limitations as set forth above except comparator to process an output-side stream of oscillator pulses to generate the demand pulses based on comparator.
Szepesi disclosed a comparator (PWM COMP) to process an output-side stream of oscillator 200 pulses to generate the demand pulses based on comparator output.(Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 1 of RE47031 by adding comparator disclosed by Szepesi to process   oscillator pulses to generate demand pulses.

Regarding claim 32, RE47031 claim 10 disclosed all of the claim limitations except comparator to generate a comparator output based on a comparison between (i) a feedback signal based on the output port voltage or current and (ii) a reference signal.

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 1 of RE47031 by adding comparator to provide an output signal based on a comparison between (i) a feedback signal based on the output port voltage or current and (ii) a reference signal to generate demand pulse signals for controlling a switch in the input side.

Regarding claim 33, RE47031 claim 10 disclosed all of the claim limitations as set forth above except determination of when to turn off the switch is always originated on an input side of the apparatus and never on an output side of the apparatus.
Szepesi disclosed controller 24 on the input side turns off the switch 26 (Fig. 1).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 1 of RE47031 by adding the controller on the input side disclosed by Szepesi to turn off the switch.

Regarding claim 34, RE47031 claim 1 disclosed all of the claim limitations as set forth above except pulse transformer.
Szepesi disclosed pulse transformer (TR2) to transmit demand pulses from output side of the apparatus to an input side of the apparatus (Fig. 1).


Regarding claim 36, RE47031 claim 18 disclosed all of the limitations for a method of regulation in an isolated switched-mode power converter having an input port and an output port, comprising (a) comparing a voltage or current at the output port with a reference that is galvanically associated therewith (b) generating or gating demand pulses responsive to that comparison (c) applying the demand pulses to an output-port side of galvanic isolation circuitry (d) receiving replicas of the demand pulses from an input-port side of the galvanic isolation (e) controlling the converter responsive to the demand pulses to supply the voltage or current at the output port, wherein step (b) comprises: (b1) using a diode (rectifier) to charge a capacitor during forward pulses of the power converter, wherein the rectifier and the capacitor are connected in circuit with the output-port side of the galvanic isolation circuitry; and (b2) generating the demand pulses using energy stored in the capacitor.
RE47031 claim 18 did not specifically disclose (e) adjusting commutation frequency of the converter responsive to the demand pulses.
Szepesi disclosed (e) adjusting commutation frequency (switching frequency) of the converter responsive to the demand pulses to cause the voltage or current at the output port to attain a desired value (col. 12, lines 19-22).

Regarding claim 37, RE47031 claim 18 and Szepesi disclosed all of the limitations of claim 36 as set forth above.


Regarding claims 38 and 39, RE47031 claim 18 disclosed all of the limitations as set forth above except selectively blocking certain oscillator pulses in generating the demand pulses.
Szepesi disclosed logic circuitry to selectively block certain oscillator pulses in generating the demand pulses (Fig. 5, annotated).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 18 of RE47031 by adding fast logic circuitry disclosed by Szepesi to selectively block certain oscillator pulses to generate demand pulses.

Regarding claim 40, RE47031 claim 18 disclosed all of the claim limitations as set forth above except step (b) processing, based on the comparison of step (a), to generate the demand pulses
Szepesi disclosed a comparator (PWM COMP) to process an output-side stream of oscillator 200 pulses based on the comparison by the comparator to generate the demand pulses based on comparator output.(Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 1 of RE47031 by adding comparator disclosed by Szepesi to process   oscillator pulses to generate demand pulses based on the comparison by the comparator.


Regarding claim 42, RE47031 claim 20 disclosed when to turn off the input side switch is originated on the input-port side.

Regarding claim 43, RE47031 claim 18 disclosed all of the limitations of claim 36 as set forth above.
Regarding claim 43, RE47031 claim 26 disclosed wherein the galvanic isolation circuitry comprises a power transformer that transmits power from the input port to the output port.
RE47031 claim 26 did not disclose pulse transformer, separate from the power transformer, that transmits the demand pulses from the output-port side to the input-port side.
Szepesi disclosed galvanic isolation circuitry further comprises a pulse transformer TR2, separate from the transformer TR1, configured to transmit the demand pulses from an output side of the apparatus to an input side of the apparatus (Fig. 1).

    PNG
    media_image11.png
    550
    723
    media_image11.png
    Greyscale

Szepesi. Fig. 1 (annotated)
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE47031 by adding a tiny, inexpensive, pulse transformer (TR2) disclosed by Szepesi separate from the main transformer (TR1) to transmit the demand pulses from an output side of the apparatus to an input side of the apparatus (Szepesi, col. 3, lines 54-56).

7.3	ODP RE47031, Szepesi, Quigley (cl. 19, 28, 37)

Claims  19, 28, and 37, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 10, and 31, respectively of Reissue Patent # RE47031 in view of Szepesi and Quigley et al. (US 5,825,640).
Regarding claims 19, 28, and 37, RE47031 claims 2, 10, and 31 in combination with Szepesi disclosed all of the claimed limitations except to regulate the output port voltage by driving the feedback signal to match the reference signal and turning on a switching transistor in response to detecting the leading edge of a pulse.


    PNG
    media_image8.png
    153
    346
    media_image8.png
    Greyscale

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE47031 by adding circuit responsive to detecting the leading edge of a pulse disclosed by Quigley et al. for turning on a switching transistor.    

7.4	ODP ‘654 Application, Mao (cl. 18-24, 26-33, 35-42)

Claims,
18	19	20	21	22	23	24	26	27	28	29	30	31	32	33	35	36	37	38	39	40	41	42	 
are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims,
18	24	25	27	30	31	33	46	18	24	25	31	30	31	33	46	139	144	145	146	148	148	151		
of copending Reissue Application No. 16/987,654  (‘654 application) in view of Mao (US 6,466,461 B2).

Regarding independent claims 18, 27, and 36, the ‘654 application claims 18, 18, and 139 respectively disclosed all of the claimed limitations for power convertor apparatus and method of regulation including galvanic isolation circuitry comprising a transformer having primary side controlled by a switch (first pulse source circuitry) and secondary side having demand pulse generator (second pulse source circuitry) conveying demand pulses to primary side for turning on the switch and controlling the switch to adjust the frequency of commutation of the input power to regulate the amount of voltage or current to the load.
Regarding independent claims 18, 27, and 36, the ‘654 application claims 18, 18, and 139 did not specifically disclose secondary winding is connected to a diode different from a rectifier is poled to charge a capacitor during forward pulses of the apparatus; and the demand pulse generator is powered by energy stored in the capacitor to generate the demand pulses.
Mao et al. disclosed bias circuit comprising second diode 58 different from the rectifier diode (CR1, CR2) to charge capacitor Cf during forward pulses of the apparatus to generate bias voltage Vbias that is less sensitive to input voltage swings (col. 1, lines 10-18, col. 2, lines 54-62, col. 3, lines 35-42) (Fig. 9). Mao et al. teaches that the bias voltage may be used to power control circuitry and/or drivers of power switches of the converter (col. 1, lines 10-18). The bias circuit of Mao is the same as the circuit disclosed in the ‘152 patent wherein a second diode 417d different from the rectifier diode 300d to charge capacitor 419d during forward pulses of the apparatus so that demand pulse generator is powered by energy stored in the capacitor (See ‘152 patent, Fig. 4 annotated below).

Regarding claims 19, 28, and 37 the ‘654 application claims 24, 24, and 144 respectively disclosed detecting the leading edge of a pulse.
Regarding claims 20, 21, 29, 30, 38 and 39 the ‘654 application claims 25, 27, 25, 27,  145, and 146 respectively discloses secondary circuit comprising oscillator generating oscillator pulses, logic circuitry to block certain oscillator pulses and demand pulse generator processes comparator output.
Regarding claims 22 and 31, the ‘654 application claim 30 demand pulse generator is configured to process, based on a comparator output, an output-side stream of oscillator pulses to generate the demand pulses.
Regarding claims 23 and 32, the ‘654 application claim 31 discloses demand pulse generator comprises: a comparator capable of generating a comparator output based on a comparison between (i) a feedback signal based on the output voltage or the output current and (ii) a reference signal; an oscillator capable of generating a stream of pulses independent of the comparator output; and logic circuitry capable of (i) receiving the comparator output and the stream of pulses and (ii) processing the stream of pulses based on the comparator output to generate the demand pulses.

 
    PNG
    media_image2.png
    514
    675
    media_image2.png
    Greyscale

Mao. Fig. 9
Regarding claims 26, 35 the ‘654 application claim 46 discloses load connected to the converter output port.
Regarding claims 40, 41, the ‘654 application claim 148 discloses processing the stream of pulses, based on comparator output to generate the demand pulses.

7.5	ODP ‘654 Application, Szepesi, Mao (cl. 25, 34, 43)

Claims 25, 34, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 18, and 139 of reissue application # 16/987,654  (‘654 application) in view of Mao (US 6,466,461 B2) and Szepesi et al. (US 5,498,995).

Szepesi disclosed galvanic isolation circuitry further comprises a pulse transformer TR2, separate from the power transformer TR1, to transmit the demand pulses from an output side of the apparatus to an input side of the apparatus (Fig. 1, annotated).

    PNG
    media_image11.png
    550
    723
    media_image11.png
    Greyscale

Szepesi. Fig. 1 (annotated)
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify ‘654 application by adding a tiny, inexpensive, pulse transformer (TR2) disclosed by Szepesi separate from the main transformer (TR1) to transmit the demand pulses from an output side of the apparatus to an input side of the apparatus (col. 3, lines 34-36).
8.0	CONCLUSION

8.1	Pertinent Art


	Balakrisnan Babu (EP 0585789) published 1994-03-09 discloses Switched Mode Power Supply Integrated Circuit comprising bias circuit Vbias wherein a capacitor is charged by diode rectifier to provide chip power supply (Fig. 1 and 2).

8.2	Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJAN DEB whose telephone number is (571)272-2228.  The examiner can normally be reached on 9:00am to 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.


/ANJAN K DEB/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 1453. V. C. Presentation of New Claims.  If new claims have been added to the reissue application which are later canceled before issuance of the reissue patent, the examiner will renumber any remaining new claims in numerical order to follow the number of claims in the original patent.
        2 See Non-Final Rejection mailed 8/23/2021, Section 3.0. Defective Reissue Declaration. “No Error”. 
        3 If the written description sets forth the corresponding structure, material, or acts in compliance with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, the claim limitation must "be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof." 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, functional limitations that are not recited in the claim, or structural limitations from the written description that are unnecessary to perform the claimed function, cannot be imported into the claim. Welker Bearing, 550 F.3d at 1097, 89 USPQ2d at 1294; Wenger Mfg., Inc. v. Coating Mach. Sys., Inc., 239 F.3d 1225, 1233, 57 USPQ2d 1679, 1685 (Fed. Cir. 2001). (See MPEP 2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation).
        4 Detection circuit 330 can be implemented, for example, using detection of leading edge of a pulse which is considered conventional in the art [0051]
        5 Detection circuit 330 can be implemented, for example, using detection of leading edge of a pulse which is considered conventional in the art [0051]
        6 Detection circuit 330 can be implemented, for example, using detection of leading edge of a pulse which is considered conventional in the art [0051]